

OFFICE LEASE





by and between


KBSIII ALMADEN FINANCIAL PLAZA, LLC,
a Delaware limited liability company


(“Landlord”)


and


INUVO, INC.,
a Nevada corporation


(“Tenant”)


Dated as of


______________________________, 2017



OFFICE LEASE
THIS OFFICE LEASE (this “Lease”) is made between KBSIII ALMADEN FINANCIAL PLAZA,
LLC, a Delaware limited liability company (“Landlord”), and the Tenant described
in Item 1 of the Basic Lease Provisions.
LEASE OF PREMISES
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on
Exhibit A-2 attached hereto, which is also improved with landscaping, parking
facilities and other improvements, fixtures and common areas and appurtenances
now or hereafter placed, constructed or erected on the Land (sometimes referred
to herein as the “Project”).
BASIC LEASE PROVISIONS

•
Tenant:


INUVO, INC., a Nevada corporation (“Tenant”)


2.    
Building:


The Almaden
99 Almaden Boulevard
San Jose, California 95113


Project:


The Almaden
4.    
Description of Premises:


Suite: 900


 
Rentable Area:


4,801 square feet


 
Building Size:


119,514 square feet (subject to Paragraph 18)


Project Size:


416,126 square feet (subject to Paragraph 18)
5.    
(a) Tenant’s Proportionate Share of Operating Costs of Building:




4.0171% (4,801 rsf/119,514 rsf) (See Paragraph 3)


(b) Tenant’s Proportionate Share of Operating Costs of Project:




1.1537% (4,801 rsf/416,126 rsf) (See Paragraph 3)


7.    
Basic Annual Rent:


(See Paragraph 2)


 
Month 01*:
Monthly Installment:


*If the Commencement Date is a day other than the first day of a calendar month,
then this period shall commence on the Commencement Date and end on the day
immediately preceding the one (1) month anniversary of the Commencement Date.






$0.00 (abated)


 
Months 02 to 12**, inclusive:
Monthly Installment:


**If the Commencement Date is a day other than the first day of a calendar
month, then this period shall commence on the one (1) month anniversary of the
Commencement Date and end on the last day of the twelfth (12th) full calendar
month following the Commencement Date (i.e., so this period would, in such case,
be eleven (11) full calendar months plus the partial month in which the one (1)
month anniversary of the Commencement Date occurred).




$18,003.75 ($3.75/square foot of Rentable Area/month)


 
Months 13 to 24, inclusive:
Monthly Installment:




$18,531.86 ($3.86/square foot of Rentable Area/month)


 
Months 25 to 36, inclusive:
Monthly Installment:




$19,107.98 ($3.98/square foot of Rentable Area/month)


 
Months 37 to 48, inclusive:
Monthly Installment:




$19,684.10 ($4.10/square foot of Rentable Area/month)


 
Months 49 to 60, inclusive:
Monthly Installment:




$20,260.22 ($4.22/square foot of Rentable Area/month)


 
Months 61:
Monthly Installment:




$20,884.35 ($4.35/square foot of Rentable Area/month)


8.    
Installment Payable Upon Execution:


$18,003.75 (to be applied to Tenant’s installment of Basic Annual Rent for Month
2 of the Initial Term)


9.    
Security Deposit Payable Upon Execution:


$20,884.35 (in cash or cash equivalent) (See Paragraph 2(c))


10.    
Base Year for Operating Costs:


2017 (See Paragraph 3)


11.    
Initial Term:


Sixty-one (61) full calendar months, plus, if the Commencement Date is a day
other than the first day of a calendar month, the partial month in which the
Commencement Date occurred. (See Paragraph 1)


12.    
Commencement Date:


July 17, 2017


13.    
Termination Date:


August 31, 2022


14.    
Broker(s) (See Paragraph 19(k)):






 
Landlord’s Broker:


Cushman & Wakefield
300 Santana Row, Fifth Floor
San Jose, California 95128


 
Tenant’s Broker:


Newmark Cornish & Carey
2804 Mission College Blvd., Suite 120
Santa Clara, California 95054


15.    
Number of Parking Spaces:


Fourteen (14) unreserved parking spaces at an additional charge equal to the
then prevailing market rate charged for such spaces from time to time (which the
rate as of the Date of this Lease is equal to $125.00 per unreserved space per
month, as such rate is subject to increase from time to time), plus applicable
taxes. Subject to availability, Tenant shall have the ability to lease up to an
additional seven (7) parking spaces on a month-to-month basis (the “MTM Spaces”)
at the then prevailing market rate charged for such spaces. Either Landlord or
Tenant shall have the right to terminate Tenant’s use of the MTM Spaces on
thirty (30) days written notice. (See Paragraph 18)


16.    
Addresses for Notices:


To: TENANT:


Prior to and after occupancy of the Premises:


Inuvo, Inc.
500 President Clinton Avenue, Suite 300
Little Rock, Arkansas 72201
Attention: Chief Financial Officer






To: LANDLORD:


Project Management Office:


KBSIII Almaden Financial Plaza, LLC
c/o Embarcadero Realty Services LP
One Almaden Boulevard, Suite 501
San Jose, California 95113
Attention: Property Manager


 
With a copy to:


Inuvo, Inc.
500 President Clinton Avenue, Suite 300
Little Rock, Arkansas 72201
Attention: General Counsel


With a copy to:


KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Brent Carroll, Senior Vice President


17.    
Place of Payment:


All payments payable under this Lease shall be sent to Landlord at the Project
Management Office at the address specified in Item 14 or to such other address
as Landlord may designate in writing.


18.    
Guarantor:


None.
19.    
Date of this Lease:


See cover page


20.    
Landlord’s Construction Allowance:


Turnkey (See Exhibit B)


21.    
The “State” is the State of California.









This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraphs 1 through Paragraph 19 which follow) and
Exhibits A-1 through Exhibit A-3 and Exhibits B through Exhibit G, and the
following Addendum: Addendum One – One Renewal Option at Market, all of which
are incorporated herein by this reference. In the event of any conflict between
the provisions of the Basic Lease Provisions and the provisions of the Standard
Lease Provisions, the Standard Lease Provisions shall control.
STANDARD LEASE PROVISIONS
1.
TERM

(a)    The Initial Term of this Lease and the Rent (defined below) shall
commence on July 17, 2017 (the “Commencement Date”), and the Termination Date
shall mean the last day of the calendar month following the sixty-first (61st)
full calendar month anniversary of the Commencement Date (the “Termination
Date”). In addition, Tenant shall have the pre-term access rights outlined in
Paragraph (d) of Exhibit B attached hereto (inclusive of the ten (10) day period
referenced in items (i) and (ii) of the first sentence of this Paragraph 1(a))
for the purpose of installing its furniture, voice/data cabling and general
set-up. Unless earlier terminated in accordance with the provisions hereof, the
Initial Term of this Lease shall be the period shown in Item 9 of the Basic
Lease Provisions. Notwithstanding the foregoing, if the Commencement Date is a
day other than the first day of a calendar month, or if the Termination Date
does not occur on the last day of a calendar month, the Lease Term and the last
month of the Lease Term shall be extended by the number of days necessary to
cause the Termination Date to occur on the last day of the last calendar month
of the Lease Term and Tenant shall pay Rent for such additional days at the same
rate payable for the portion of the last calendar month immediately preceding
such extension. As used herein, “Lease Term” shall mean the Initial Term
referred to in Item 9 of the Basic Lease Provisions, subject to any extension of
the Initial Term hereof exercised in accordance with the terms and conditions
expressly set forth herein. This Lease shall be a binding contractual obligation
effective upon execution hereof by Landlord and Tenant, notwithstanding the
later commencement of the Initial Term of this Lease. The terms “Tenant
Improvements” and “Substantial Completion” or “Substantially Completed” are
defined in the attached Exhibit B Work Letter. “Tenant Delays” consist of those
delays defined in Exhibit B.
(b)    The Premises will be delivered to Tenant following the mutual execution
of this Lease. During the time period following delivery of the Premises to
Tenant and continuing through the day immediately preceding the Commencement
Date, Tenant agrees it shall be bound by and subject to all terms, covenants,
conditions and obligations of this Lease during the period between the date
possession is delivered and the Commencement Date, other than the payment of
Basic Annual Rent, in the same manner as if delivery had occurred on the
Commencement Date.
(c)    Upon Substantial Completion of the Tenant Improvements, Landlord shall
prepare and deliver to Tenant, a Tenant Commencement Certificate in the form of
Exhibit F attached hereto (the “Certificate”) which Tenant shall acknowledge by
executing a copy and returning it to Landlord. If Tenant fails to sign and
return the Certificate to Landlord within ten (10) days of its receipt from
Landlord, the Certificate as sent by Landlord shall be deemed to have correctly
set forth the Commencement Date and the other matters addressed in the
Certificate. Failure of Landlord to send the Certificate shall have no effect on
the Commencement Date.
2.
BASIC ANNUAL RENT AND SECURITY DEPOSIT

(a)    Tenant agrees to pay during each Lease Year (defined below) of the Lease
Term as Basic Annual Rent (“Basic Annual Rent”) for the Premises the sums shown
for such periods in Item 5 of the Basic Lease Provisions. For purposes of this
Lease, a “Lease Year” shall be each twelve (12) calendar month period commencing
on the Commencement Date (or anniversary thereof).
(b)    Except as expressly provided to the contrary herein, Basic Annual Rent
shall be payable in consecutive monthly installments, in advance, without
demand, deduction or offset, commencing on the Commencement Date and continuing
on the first day of each calendar month thereafter until the expiration of the
Lease Term. The first full monthly installment of Basic Annual Rent shall be
payable upon Tenant’s execution of this Lease. The obligation of Tenant to pay
Rent and other sums to Landlord and the obligations of Landlord under this Lease
are independent obligations. If the Commencement Date is a day other than the
first day of a calendar month, or the Lease Term expires on a day other than the
last day of a calendar month, then the Rent for such partial month shall be
calculated on a per diem basis. In the event Landlord delivers possession of the
Premises to Tenant prior to the Commencement Date, Tenant agrees it shall be
bound by and subject to all terms, covenants, conditions and obligations of this
Lease during the period between the date possession is delivered and the
Commencement Date, other than the payment of Basic Annual Rent, in the same
manner as if delivery had occurred on the Commencement Date.
(c)    Simultaneously with the execution of this Lease, Tenant has paid or will
pay Landlord the security deposit (the “Security Deposit”) in Item 7 of the
Basic Lease Provisions as security for the performance of the provisions hereof
by Tenant. Landlord shall not be required to keep the Security Deposit separate
from its general funds and Tenant shall not be entitled to interest thereon.
If Tenant defaults with respect to any provision of this Lease, including,
without limitation, the provisions relating to the payment of Rent or the
cleaning of the Premises upon the termination of this Lease, or amounts which
Landlord may be entitled to recover pursuant to the terms hereof, Landlord may,
but shall not be required to, use, apply or retain all or any part of the
Security Deposit (i) for the payment of any Rent or any other sum in default,
(ii) for the payment of any other amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default hereunder, or (iii) to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default hereunder, including, without limitation, costs and
reasonable attorneys’ fees incurred by Landlord to recover possession of the
Premises following a default by Tenant hereunder. If any portion of the Security
Deposit is so used or applied, Tenant shall, upon demand therefor, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to the
appropriate amount, as determined hereunder. If Tenant shall fully perform every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder) within sixty (60) days following
the expiration of the Lease Term; provided, however, that Landlord may retain
the Security Deposit until such time as any amount due from Tenant in accordance
with Paragraph 3 below has been determined and paid to Landlord in full. The use
or application of the Security Deposit or any portion thereof shall not prevent
Landlord from exercising any other right or remedy provided hereunder or under
any Law and shall not be construed as liquidated damages. Tenant hereby waives
the provisions of Section 1950.7 of the California Civil Code. Tenant also
waives all provisions of law, now or hereafter in force, which provide that
Landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by Tenant or
to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums reasonably necessary to compensate Landlord for any other loss or
damage, foreseeable or unforeseeable, caused by the act or omission of Tenant or
any Tenant Affiliates (as defined in Paragraph 6(g)(i) below).
(d)    The parties agree that for all purposes hereunder the Premises shall be
stipulated to contain the number of square feet of Rentable Area described in
Item 3 of the Basic Lease Provisions. Upon the request of Landlord, Landlord’s
space planner shall verify the exact number of square feet of Rentable Area in
the Premises. In the event there is a variation of three percent (3%) or more
from the number of square feet specified in Item 3 of the Basic Lease
Provisions, Landlord and Tenant shall execute an amendment to this Lease for the
purpose of making appropriate adjustments to the Basic Annual Rent, the Security
Deposit, Tenant’s Proportionate Share and such other provisions hereof as shall
be appropriate under the circumstances. Landlord calculated the Rentable Area
described in Item 3 of the Basic Lease Provisions using the definition of
Rentable Area contained in Exhibit A‑3 of this Lease.
3.
ADDITIONAL RENT

(a)    If Operating Costs (defined below) for the Project for any calendar year
during the Lease Term exceed Base Operating Costs (defined below), Tenant shall
pay to Landlord as additional rent (“Additional Rent”) an amount equal to
Tenant’s Proportionate Share (which may be either the Tenant’s Proportionate
Share of the Building or the Tenant’s Proportionate Share of the Project, as
determined by Landlord and as defined below) of such excess.
(b)    “Tenant’s Proportionate Share of the Building” is, subject to the
provisions of Paragraph 18, the percentage number described in Item 4(a) of the
Basic Lease Provisions. “Tenant’s Proportionate Share of the Project” is,
subject to the provisions of Paragraph 18, the percentage number described in
Item 4(b) of the Basic Lease Provisions. Tenant’s Proportionate Share of the
Building represents, subject to the provisions of Paragraph 18, a fraction, the
numerator of which is the number of square feet of Rentable Area in the Premises
and the denominator of which is the number of square feet of Rentable Area for
lease to third parties in the Building, as determined by Landlord pursuant to
Paragraph 18. Tenant’s Proportionate Share of the Project represents, subject to
the provisions of Paragraph 18, a fraction, the numerator of which is the number
of square feet of Rentable Area in the Premises and the denominator of which is
the number of square feet of Rentable Area for lease to third parties in the
Project, as determined by Landlord pursuant to Paragraph 18.
(c)    “Base Operating Costs” means all Operating Costs incurred or payable by
Landlord during the calendar year specified as Tenant’s Base Year in Item 8 of
the Basic Lease Provisions.
(d)    “Operating Costs” means all costs, expenses and obligations incurred or
payable by Landlord in connection with the operation, ownership, management,
repair or maintenance of the Building and the Project during or allocable to the
Lease Term, including without limitation, the following:
(i)    Any form of assessment, license fee, license tax, business license fee,
commercial rental tax, levy, charge, improvement bond, tax, water and sewer
rents and charges, utilities and communications taxes and charges or similar or
dissimilar imposition imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any other governmental charge, general and special,
ordinary and extraordinary, foreseen and unforeseen, which may be assessed
against any legal or equitable interest of Landlord in the Premises, Building,
Common Areas or Project (collectively, (“Real Estate Taxes”). Real Estate Taxes
shall also include, without limitation:
(A)    any tax on Landlord’s “right” to rent or “right” to other income from the
Premises or as against Landlord’s business of leasing the Premises;
(B)    any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of “Real Estate Taxes” for the purposes of this Lease;
(C)    any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Project, including, without limitation,
any gross receipts tax or excise tax levied by state, city or federal
government, or any political subdivision thereof, with respect to the receipt of
such rent, or upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises, or any portion thereof but not on Landlord’s other operations;
(D)    any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises;
(E)    any assessment, tax, fee, levy or charge by any governmental agency
related to any transportation plan, fund or system (including assessment
districts) instituted within the geographic area of which the Project is a part;
and/or
(F)    any costs and expenses (including, without limitation, reasonable
attorneys fees) incurred in attempting to protest, reduce or minimize Real
Estate Taxes.
Notwithstanding the foregoing, in no event shall Real Estate Taxes included in
Operating Costs for any year subsequent to the Base Year be less than Real
Estate Taxes included in Operating Costs for the Base Year.
(ii)    The cost of services and utilities (including taxes and other charges
incurred in connection therewith) provided to the Premises, the Building or the
Project, including, without limitation, water, power, gas, sewer, waste
disposal, telephone and cable television facilities, fuel, supplies, equipment,
tools, materials, service contracts, janitorial services, waste and refuse
disposal, window cleaning, maintenance and repair of sidewalks and Building
exterior and services areas, gardening and landscaping; insurance, including,
but not limited to, public liability, fire, property damage, wind, hurricane,
earthquake, terrorism, flood, rental loss, rent continuation, boiler machinery,
business interruption, contractual indemnification and All Risk, Causes of
Loss ‑ Special Form coverage insurance for up to the full replacement cost of
the Project and such other insurance as is customarily carried by operators of
other similar class office buildings in the city in which the Project is
located, to the extent carried by Landlord in its discretion, and the deductible
portion of any insured loss otherwise covered by such insurance; the cost of
compensation, including employment, welfare and social security taxes, paid
vacation days, disability, pension, medical and other fringe benefits of all
persons (including independent contractors) who perform services connected with
the operation, maintenance, repair or replacement of the Project; any
association assessments, costs, dues and/or expenses relating to the Project,
personal property taxes on and maintenance and repair of equipment and other
personal property used in connection with the operation, maintenance or repair
of the Project; repair and replacement of window coverings provided by Landlord
in the premises of tenants in the Project; such reasonable auditors’ fees and
legal fees as are incurred in connection with the operation, maintenance or
repair of the Project; administration fees; a property management fee (which fee
may be imputed if Landlord has internalized management or otherwise acts as its
own property manager); the maintenance of any easements or ground leases
benefiting the Project, whether by Landlord or by an independent contractor; a
reasonable allowance for depreciation of personal property used in the
operation, maintenance or repair of the Project; license, permit and inspection
fees; all costs and expenses required for any reason by any governmental or
quasi-governmental authority or by applicable law; capital improvements and the
cost of any capital improvements made to the Project by Landlord (i) required by
any new (or change in) laws, rules or regulations of any governmental or
quasi-governmental authority which are enacted or made applicable to the Project
after the Date of this Lease, (ii) intended to improve life-safety systems, or
(iii) to reduce operating expenses, but only to the extent that such operating
expenses are actually reduced (such costs to be amortized over such reasonable
periods as Landlord shall reasonably determine) (collectively, the “Permitted
Capital Improvements”); the cost of air conditioning, heating, ventilating,
plumbing, elevator maintenance and repair (to include the replacement of
components) and other mechanical and electrical systems repair and maintenance;
sign maintenance; and Common Area (defined below) repair, resurfacing, operation
and maintenance; the reasonable cost for temporary lobby displays and events
commensurate with the operation of a similar class building, and the cost of
providing security services, if any, deemed appropriate by Landlord.
The following items shall be excluded from Operating Costs:
(A)    leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving vacant
space in the Project for tenants or prospective tenants of the Project;
(B)    costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or vacant space;
(C)    Landlord’s costs of any services sold to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the Basic Annual Rent and Operating Costs payable under the lease with
such tenant or other occupant;
(D)    any depreciation or amortization of the Project except as expressly
permitted herein;
(E)    costs incurred due to a violation of Law (defined below) by Landlord
relating to the Project;
(F)    interest on debt or amortization payments on any mortgages or deeds of
trust or any other debt for borrowed money;
(G)    all items and services for which Tenant or other tenants reimburse
Landlord outside of Operating Costs;
(H)    repairs or other work occasioned by fire, windstorm or other work paid
for through insurance or condemnation proceeds (excluding any deductible);
(I)    repairs resulting from any defect in the original design or construction
of the Project;
(J)    costs of capital improvements, except Permitted Capital Improvements as
provided above;
(K)    any costs relating to the capital improvement work currently ongoing as
of the Date of this Lease.
(e)    Operating Costs for any calendar year during which actual occupancy of
the Project is less than one hundred percent (100%) of the Rentable Area of the
Project shall be appropriately adjusted to reflect one hundred percent (100%)
occupancy of the existing Rentable Area of the Project during such period. In
determining Operating Costs, if any services or utilities are separately charged
to tenants of the Project or others, Operating Costs shall be adjusted by
Landlord to reflect the amount of expense which would have been incurred for
such services or utilities on a full time basis for normal Project operating
hours. Operating Costs for the Base Year (as defined in Item 8 of the Basic
Lease Provisions) shall not include (i) Operating Costs attributable to
temporary market-wide labor-rate increases and/or utility rate increases due to
extraordinary circumstances, including, but not limited to Force Majeure,
conservation surcharges, boycotts, embargoes, or other shortages, (ii) one-time
special assessments, charges, costs or fees or extraordinary charges or costs
incurred in the Base Year only, or (iii) amortization of any capital items
including, but not limited to, capital improvements, capital repairs and capital
replacements (including such amortized costs where the actual improvement,
repair or replacement was made in prior years). In no event shall the components
of Operating Costs for any calendar year related to any utility costs
(including, without limitation, electrical costs) be less than the components of
Operating Costs related to such utility costs in the Base Year. In addition, if
in any calendar year subsequent to the Base Year, the amount of Operating Costs
decreases due to a reduction in the cost of providing utilities, security and/or
other services to the Project for any reason, including without limitation,
because of deregulation of the utility industry and/or reduction in rates
achieved in contracts with utilities and/or service providers, then for purposes
of the calendar year in which such decrease in Operating Costs occurred and all
subsequent calendar years, the Operating Costs for the Base Year shall be
decreased by an amount equal to such decrease. In the event (i) the Commencement
Date shall be a date other than January 1, (ii) the date fixed for the
expiration of the Lease Term shall be a date other than December 31, (iii) of
any early termination of this Lease, or (iv) of any increase or decrease in the
size of the Premises, then in each such event, an appropriate adjustment in the
application of this Paragraph 3 shall, subject to the provisions of this Lease,
be made to reflect such event on a basis determined by Landlord to be consistent
with the principles underlying the provisions of this Paragraph 3. In addition,
Landlord shall have the right, from time to time, to equitably allocate and
prorate some or all of the Operating Costs among different tenants and/or
different buildings of the Project and/or on a building-by-building basis (the
“Cost Pools”), adjusting Tenant’s Proportionate Share as to each of the
separately allocated costs based on the ratio of the Rentable Area of the
Premises to the Rentable Area of all of the premises to which such costs are
allocated. Such Cost Pools may include, without limitation, the office space
tenants and retail space tenants of the buildings in the Project.
(f)    Prior to the commencement of each calendar year of the Lease Term
following the Commencement Date, Landlord shall have the right to give to Tenant
a written estimate of Tenant’s Proportionate Share of the projected excess, if
any, of the Operating Costs for the Project for the ensuing year over the Base
Operating Costs. Tenant shall pay such estimated amount to Landlord in equal
monthly installments, in advance on the first day of each month. Within a
reasonable period after the end of each calendar year, Landlord shall furnish
Tenant a statement indicating in reasonable detail the excess of Operating Costs
over Base Operating Costs for such period, and the parties shall, within
thirty (30) days thereafter, make any payment or allowance necessary to adjust
Tenant’s estimated payments to Tenant’s actual share of such excess as indicated
by such annual statement. Any payment due Landlord shall be payable by Tenant on
demand from Landlord. Any amount due Tenant shall be credited against
installments next becoming due under this Paragraph 3(f) or refunded to Tenant,
if requested by Tenant.
(g)    All capital levies or other taxes assessed or imposed on Landlord upon
the rents payable to Landlord under this Lease and any excise, transaction,
sales, or privilege tax, assessment, levy or charge measured by or based, in
whole or in part, upon such rents from the Premises and/or the Project or any
portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent to be
allocated to monthly Operating Costs.
(h)    Tenant shall pay ten (10) days before delinquency, all taxes and
assessments (i) levied against any personal property, tenant improvements or
trade fixtures of Tenant in or about the Premises, (ii) based upon this Lease or
any document to which Tenant is a party creating or transferring an interest in
this Lease or an estate in all or any portion of the Premises, and (iii) levied
for any business, professional, or occupational license fees. If any such taxes
or assessments are levied against Landlord or Landlord’s property or if the
assessed value of the Project is increased by the inclusion therein of a value
placed upon such personal property or trade fixtures, Tenant shall upon demand
reimburse Landlord for the taxes and assessments so levied against Landlord, or
such taxes, levies and assessments resulting from such increase in assessed
value. To the extent that any such taxes are not separately assessed or billed
to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord.
(i)    Any delay or failure of Landlord in (i) delivering any estimate or
statement described in this Paragraph 3, or (ii) computing or billing Tenant’s
Proportionate Share of excess Operating Costs shall not constitute a waiver of
its right to require an increase in Rent, or in any way impair, the continuing
obligations of Tenant under this Paragraph 3. In the event of any dispute as to
any Additional Rent due under this Paragraph 3, Tenant, an officer of Tenant or
Tenant’s certified public accountant (but (a) in no event shall Tenant hire or
employ an accounting firm of accountants or any person to audit Landlord as set
forth under this Paragraph who is compensated or paid for such audit on a
contingency basis and (b) in the event Tenant hires or employs an independent
party to perform such audit, Tenant shall provide Landlord with a copy of the
engagement letter) shall have the right after reasonable notice and at
reasonable times to inspect Landlord’s accounting records at Landlord’s
accounting office. If, after such inspection, Tenant still disputes such
Additional Rent, upon Tenant’s written request therefor, a certification as to
the proper amount of Operating Costs and the amount due to or payable by Tenant
shall be made by an independent certified public accountant mutually agreed to
by Landlord and Tenant. If Landlord and Tenant cannot mutually agree to an
independent certified public accountant, then the parties agree that Landlord
shall choose an independent certified public accountant to conduct the
certification as to the proper amount of Tenant’s Proportionate Share of
Operating Costs due by Tenant for the period in question; provided, however,
such certified public accountant shall not be the accountant who conducted
Landlord’s initial calculation of Operating Costs to which Tenant is now
objecting. Such certification shall be final and conclusive as to all parties.
If the certification reflects that Tenant has overpaid Tenant’s Proportionate
Share of Operating Costs for the period in question, then Landlord shall credit
such excess to Tenant’s next payment of Operating Costs or, at the request of
Tenant, promptly refund such excess to Tenant and conversely, if Tenant has
underpaid Tenant’s Proportionate Share of Operating Costs, Tenant shall promptly
pay such additional Operating Costs to Landlord. Tenant agrees to pay the cost
of such certification and the investigation with respect thereto and no
adjustments in Tenant’s favor shall be made unless it is determined that
Landlord’s original statement was in error in Landlord’s favor by more than five
percent (5%). Tenant waives the right to dispute any matter relating to the
calculation of Operating Costs or Additional Rent under this Paragraph 3 if any
claim or dispute is not asserted in writing to Landlord within one hundred
eighty (180) days after delivery to Tenant of the original billing statement
with respect thereto. Notwithstanding the foregoing, Tenant shall maintain
strict confidentiality of all of Landlord’s accounting records and shall not
disclose the same to any other person or entity except for Tenant’s professional
advisory representatives (such as Tenant’s employees, accountants, advisors,
attorneys and consultants) with a need to know such accounting information, who
agree to similarly maintain the confidentiality of such financial information.
(j)    Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Proportionate Share
of excess Operating Costs for the year in which this Lease terminates, Tenant
shall immediately pay any increase due over the estimated Operating Costs paid,
and conversely, any overpayment made by Tenant shall be promptly refunded to
Tenant by Landlord.
(k)    Tenant shall pay all sales and use tax levied or assessed against all
Basic Annual Rent, Tenant’s Proportionate Share of Operating Costs and any other
payments due under this Lease simultaneously with each installment of Basic
Annual Rent, Tenant’s Proportionate Share of Operating Costs and any other
payment required hereunder.
(l)    The Basic Annual Rent, as adjusted pursuant to Paragraph 2, Paragraph 3
and Paragraph 7, and other amounts required to be paid by Tenant to Landlord
hereunder, are sometimes collectively referred to as, and shall constitute,
“Rent”.
4.
IMPROVEMENTS AND ALTERATIONS

(a)    Landlord shall deliver the Premises to Tenant, and Tenant agrees to
accept the Premises from Landlord in its existing “AS-IS”, “WHERE-IS” and “WITH
ALL FAULTS” condition, and Landlord shall have no obligation to refurbish or
otherwise improve the Premises throughout the Lease Term; provided, however, and
notwithstanding the foregoing to the contrary, Landlord’s sole construction
obligation under this Lease is set forth in the Work Letter attached hereto as
Exhibit B.
(b)    Any alterations, additions, or improvements made by or on behalf of
Tenant to the Premises (“Alterations”) shall be subject to Landlord’s prior
written consent. Notwithstanding anything herein to the contrary, Tenant, may,
without Landlord’s prior consent, but with prior written notice to Landlord and
provided that Tenant complies with all Building rules and regulations affecting
Alterations, install cosmetic, non-structural Alterations which do not affect
the HVAC, plumbing or electrical systems of the Building, which are not visible
from the exterior of the Premises, which do not require the issuance of a
permit, and which cost $25,000 or less in any calendar year. Tenant shall cause,
at its sole cost and expense, all Alterations to comply with insurance
requirements and with Laws and shall construct, at its sole cost and expense,
any alteration or modification required by Laws as a result of any Alterations.
All Alterations shall be constructed at Tenant’s sole cost and expense and in a
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Alterations shall be submitted to Landlord for its approval. Landlord may
monitor construction of the Alterations. Tenant shall reimburse Landlord for all
out-of-pocket sums, if any, paid by Landlord for third party examination of
Tenant’s plans and specifications for any Alterations. In addition, Tenant shall
be obligated to pay Landlord a coordination fee equal to four percent (4%) of
the actual costs of any of such Alterations, which coordination fee shall be
paid to Landlord promptly following the completion of the construction of the
Alterations. Landlord’s right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to see that such plans and specifications or construction comply with
applicable laws, codes, rules and regulations. Without limiting the other
grounds upon which Landlord may refuse to approve any contractor or
subcontractor, Landlord may take into account the desirability of maintaining
harmonious labor relations at the Project. Landlord may also require that all
life safety related work and all mechanical, electrical, plumbing and roof
related work be performed by contractors designated by Landlord. Landlord shall
have the right, in its sole discretion, to instruct Tenant to remove those
improvements or Alterations from the Premises which (i) were not approved in
advance by Landlord, (ii) were not built in conformance with the plans and
specifications approved by Landlord, or (iii) Landlord specified during its
review of plans and specifications for Alterations would need to be removed by
Tenant upon the expiration of this Lease. Except as set forth in the preceding
sentence, Tenant shall not be obligated to remove such Alterations at the
expiration of this Lease. Landlord shall not unreasonably withhold or delay its
approval with respect to what improvements or Alterations Landlord may require
Tenant to remove at the expiration of the Lease. If, upon the termination of
this Lease, Landlord requires Tenant to remove any or all of such Alterations
from the Premises, then Tenant, at Tenant’s sole cost and expense, shall
promptly remove such Alterations and improvements and Tenant shall repair and
restore the Premises to its original condition as of the Commencement Date,
reasonable wear and tear excepted. Any Alterations remaining in the Premises
following the expiration of the Lease Term or following the surrender of the
Premises from Tenant to Landlord, shall become the property of Landlord unless
Landlord notifies Tenant otherwise. Tenant shall provide Landlord with the
identities and mailing addresses of all persons performing work or supplying
materials, prior to beginning such construction, and Landlord may post on and
about the Premises and record any notices of non-responsibility pursuant to
applicable law. Tenant shall assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
reasonably satisfactory to Landlord protecting Landlord against liability for
bodily injury or property damage during construction. Upon completion of any
Alterations and upon Landlord’s reasonable request, Tenant shall deliver to
Landlord sworn statements setting forth the names of all contractors and
subcontractors who did work on the Alterations and final lien waivers from all
such contractors and subcontractors. Tenant shall pay to Landlord, as additional
rent, the reasonable costs of Landlord’s engineers and other consultants (but
not Landlord’s on-site management personnel) for review of all plans,
specifications and working drawings for the Alterations and for the
incorporation of such Alterations in the Landlord’s master Building drawings,
within ten (10) business days after Tenant’s receipt of invoices either from
Landlord or such consultants together with (in any event) an administrative
charge of ten percent (10%) of the actual costs of such work. In addition to
such costs, Tenant shall pay to Landlord, within ten (10) business days after
completion of any Alterations, the actual, reasonable costs incurred by Landlord
for services rendered by Landlord’s management personnel and engineers to
coordinate and/or supervise any of the Alterations to the extent such services
are provided in excess of or after the normal on-site hours of such engineers
and management personnel.
(c)    Tenant shall keep the Premises, the Building and the Project free from
any and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant. In the event that Tenant
shall not, within ten (10) days following the imposition of any such lien, cause
the same to be released of record by payment or posting of a bond in a form and
issued by a surety acceptable to Landlord, Landlord shall have the right, but
not the obligation, to cause such lien to be released by such means as it shall
deem proper (including payment of or defense against the claim giving rise to
such lien); in such case, Tenant shall reimburse Landlord for all amounts so
paid by Landlord in connection therewith, together with all of Landlord’s costs
and expenses, with interest thereon at the Default Rate (defined below) and
Tenant shall indemnify and defend each and all of the Landlord Indemnitees
(defined below) against any damages, losses or costs arising out of any such
claim. Tenant’s indemnification of Landlord contained in this Paragraph shall
survive the expiration or earlier termination of this Lease. Such rights of
Landlord shall be in addition to all other remedies provided herein or by law.
(d)    NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE
HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN THE PREMISES.
5.
REPAIRS

(a)    Landlord shall keep the Common Areas of the Building and the Project in a
clean and neat condition. Subject to subparagraph (b) below, Landlord shall make
all necessary repairs, within a reasonable period following receipt of notice of
the need therefor from Tenant, to the exterior walls, exterior doors, exterior
locks on exterior doors and windows of the Building, and to the Common Areas and
to public corridors and other public areas of the Project not constituting a
portion of any tenant’s premises and shall use reasonable efforts to keep all
Building standard equipment used by Tenant in common with other tenants in good
condition and repair and to replace same at the end of such equipment’s normal
and useful life, reasonable wear and tear and casualty loss excepted. Except as
expressly provided in Paragraph 9 of this Lease, there shall be no abatement of
Rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Premises, the Building or the Project.
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect (including the provisions of
California Civil Code Section 1942 and any successive sections or statutes of a
similar nature).
(b)    Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, and (ii) shall bear the
cost of maintenance and repair, by contractors selected by Landlord, of all
facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
lavatory, shower, toilet, wash basin and kitchen facilities and supplemental
heating and air conditioning systems (including all plumbing connected to said
facilities or systems installed by or on behalf of Tenant or existing in the
Premises at the time of Landlord’s delivery of the Premises to Tenant). Tenant
shall make all repairs to the Premises not required to be made by Landlord under
subparagraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality. Tenant shall do all decorating,
remodeling, alteration and painting required by Tenant during the Lease Term.
Tenant shall pay for the cost of any repairs to the Premises, the Building or
the Project made necessary by any negligence or willful misconduct of Tenant or
any of its assignees, subtenants, employees or their respective agents,
representatives, contractors, or other persons permitted in or invited to the
Premises or the Project by Tenant. If Tenant fails to make such repairs or
replacements within fifteen (15) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the cost thereof, together with an administration
fee equal to fifteen percent (15%) of such costs.
(c)    Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in a safe, clean and neat condition, normal wear and tear
excepted. Prior to the expiration or earlier termination of this Lease, Tenant
shall remove from the Premises (i) all trade fixtures, furnishings and other
personal property of Tenant, except as otherwise set forth in Paragraph 4(b) of
this Lease, and (ii) all computer and phone cabling and wiring installed by or
on behalf of Tenant, and Tenant shall repair all damage caused by such removal,
and shall restore the Premises to its original condition, reasonable wear and
tear excepted. In addition to all other rights Landlord may have, in the event
Tenant does not so remove any such fixtures, furnishings or personal property,
Tenant shall be deemed to have abandoned the same, in which case Landlord may
store or dispose of the same at Tenant’s expense, appropriate the same for
itself, and/or sell the same in its discretion. Notwithstanding the foregoing to
the contrary, Tenant shall have no obligation to remove the Tenant Improvements
to be constructed in the Premises by Landlord pursuant to Exhibit B attached
hereto.
6.
USE OF PREMISES

(a)    Tenant shall use the Premises only for general office uses and shall not
use the Premises or permit the Premises to be used for any other purpose.
Landlord shall have the right to deny its consent to any change in the permitted
use of the Premises in its sole and absolute discretion.
(b)    Tenant shall not at any time use or occupy the Premises, or permit any
act or omission in or about the Premises in violation of any law, statute,
ordinance or any governmental rule, regulation or order (collectively, “Law” or
“Laws”) and Tenant shall, upon written notice from Landlord, discontinue any use
of the Premises which is declared by any governmental authority to be a
violation of Law. If any Law shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to (i) modification or other maintenance of the Premises, the Building or the
Project, or (ii) the use, alteration or occupancy thereof, Tenant shall comply
with such Law at Tenant’s sole cost and expense. This Lease shall be subject to
and Tenant shall comply with all financing documents encumbering the Building or
the Project and all covenants, conditions and restrictions affecting the
Premises, the Building or the Project, including, but not limited to, Tenant’s
execution of any subordination agreements requested by a mortgagee (which for
purposes of this Lease includes any lender or grantee under a deed of trust) of
the Premises, the Building or the Project.
(c)    Tenant shall not at any time use or occupy the Premises in violation of
the certificates of occupancy issued for or restrictive covenants pertaining to
the Building or the Premises, and in the event that any architectural control
committee or department of the State or the city or county in which the Project
is located shall at any time contend or declare that the Premises are used or
occupied in violation of such certificate or certificates of occupancy or
restrictive covenants, Tenant shall, upon five (5) days’ notice from Landlord or
any such governmental agency, immediately discontinue such use of the Premises
(and otherwise remedy such violation). The failure by Tenant to discontinue such
use shall be considered a default under this Lease and Landlord shall have the
right to exercise any and all rights and remedies provided herein or by Law. Any
statement in this Lease of the nature of the business to be conducted by Tenant
in the Premises shall not be deemed or construed to constitute a representation
or guaranty by Landlord that such business is or will continue to be lawful or
permissible under any certificate of occupancy issued for the Building or the
Premises, or otherwise permitted by Law.
(d)    Tenant shall not do or permit to be done anything which may invalidate or
increase the cost of any fire, All Risk, Causes of Loss – Special Form or other
insurance policy covering the Building, the Project and/or property located
therein and shall comply with all rules, orders, regulations and requirements of
the appropriate fire codes and ordinances or any other organization performing a
similar function. In addition to all other remedies of Landlord, Landlord may
require Tenant, promptly upon demand, to reimburse Landlord for the full amount
of any additional premiums charged for such policy or policies by reason of
Tenant’s failure to comply with the provisions of this Paragraph 6.
(e)    Tenant shall not in any way interfere with the rights or quiet enjoyment
of other tenants or occupants of the Premises, the Building or the Project.
Tenant shall not use or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose, nor shall Tenant cause, maintain, or permit
any nuisance in, on or about the Premises, the Building or the Project. Tenant
shall not place weight upon any portion of the Premises exceeding the structural
floor load (per square foot of area) which such area was designated (and is
permitted by Law) to carry or otherwise use any Building system in excess of its
capacity or in any other manner which may damage such system or the Building.
Tenant shall not create within the Premises a working environment with a density
of greater than five (5) persons per 1,000 square feet of Rentable Area.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in locations and in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent vibration, noise and
annoyance. Tenant shall not commit or suffer to be committed any waste in, on,
upon or about the Premises, the Building or the Project.
(f)    Tenant shall take all reasonable steps necessary to adequately secure the
Premises from unlawful intrusion, theft, fire and other hazards, and shall keep
and maintain any and all security devices in or on the Premises in good working
order, including, but not limited to, exterior door locks for the Premises and
smoke detectors and burglar alarms located within the Premises and shall
cooperate with Landlord and other tenants in the Project with respect to access
control and other safety matters.
(g)    As used herein, the term “Hazardous Material” means any hazardous or
toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the State or the United States Government, including,
without limitation, any material or substance which is (A) defined or listed as
a “hazardous waste,” “pollutant,” “extremely hazardous waste,” “restricted
hazardous waste,” “hazardous substance” or “hazardous material” under any
applicable federal, state or local Law or administrative code promulgated
thereunder, (B) petroleum, or (C) asbestos.
(i)    Tenant agrees that all operations or activities upon, or any use or
occupancy of the Premises, or any portion thereof, by Tenant, its assignees,
subtenants, and their respective agents, servants, employees, representatives
and contractors (collectively referred to herein as “Tenant Affiliates”),
throughout the Lease Term, shall be in all respects in compliance with all
federal, state and local Laws then governing or in any way relating to the
generation, handling, manufacturing, treatment, storage, use, transportation,
release, spillage, leakage, dumping, discharge or disposal of any Hazardous
Materials.
(ii)    Tenant agrees to indemnify, defend and hold Landlord and its Affiliates
(defined below) harmless for, from and against any and all claims, actions,
administrative proceedings (including informal proceedings), judgments, damages,
punitive damages, penalties, fines, costs, liabilities, interest or losses,
including reasonable attorneys’ fees and expenses, court costs, consultant fees,
and expert fees, together with all other costs and expenses of any kind or
nature that arise during or after the Lease Term directly or indirectly from or
in connection with the presence, suspected presence, or release of any Hazardous
Material in or into the air, soil, surface water or groundwater at, on, about,
under or within the Premises, or any portion thereof caused by Tenant or Tenant
Affiliates.
(iii)    In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon, or any use or occupancy of any portion
of the Premises by Tenant or Tenant Affiliates, Landlord shall perform or cause
to be performed the Remedial Work in compliance with such Law or order at
Tenant’s sole cost and expense. All Remedial Work shall be performed by one or
more contractors, selected and approved by Landlord, and under the supervision
of a consulting engineer, selected by Tenant and approved in advance in writing
by Landlord. All costs and expenses of such Remedial Work shall be paid by
Tenant, including, without limitation, the charges of such contractor(s), the
consulting engineer, and Landlord’s reasonable attorneys’ fees and costs
incurred in connection with monitoring or review of such Remedial Work.
(iv)    Each of the covenants and agreements of Tenant set forth in this
Paragraph 6(g) shall survive the expiration or earlier termination of this
Lease.
7.
UTILITIES AND SERVICES

(a)    Provided that Tenant is not in default hereunder, Landlord shall furnish,
or cause to be furnished to the Premises, the utilities and services described
in Exhibit C attached hereto, subject to the conditions and in accordance with
the standards set forth therein and in this Lease.
(b)    Tenant agrees to cooperate fully at all times with Landlord and to comply
with all regulations and requirements which Landlord may from time to time
prescribe for the use of the utilities and services described herein and in
Exhibit C. Landlord shall not be liable to Tenant for the failure of any other
tenant, or its assignees, subtenants, employees, or their respective invitees,
licensees, agents or other representatives to comply with such regulations and
requirements.
(c)    If Tenant requires utilities or services in quantities greater than or at
times other than that generally furnished by Landlord pursuant to Exhibit C,
Tenant shall pay to Landlord, upon receipt of a written statement therefor,
Landlord’s charge for such use. In the event that Tenant shall require
additional electric current, water or gas for use in the Premises and if, in
Landlord’s judgment, such excess requirements cannot be furnished unless
additional risers, conduits, feeders, switchboards and/or appurtenances are
installed in the Building, subject to the conditions stated below, Landlord
shall proceed to install the same at the sole cost of Tenant, payable upon
demand in advance. The installation of such facilities shall be conditioned upon
Landlord’s consent, and a determination that the installation and use thereof
(i) shall be permitted by applicable Law and insurance regulations, (ii) shall
not cause permanent damage or injury to the Building or adversely affect the
value of the Building or the Project, and (iii) shall not cause or create a
dangerous or hazardous condition or interfere with or disturb other tenants in
the Building. Subject to the foregoing, Landlord shall, upon reasonable prior
notice by Tenant, furnish to the Premises additional elevator, heating, air
conditioning and/or cleaning services upon such reasonable terms and conditions
as shall be determined by Landlord, including payment of Landlord’s charge
therefor. In the case of any additional utilities or services to be provided
hereunder, Landlord may require a switch and metering system to be installed so
as to measure the amount of such additional utilities or services. The cost of
installation, maintenance and repair thereof shall be paid by Tenant upon
demand. Notwithstanding the foregoing, Landlord shall have the right to contract
with any utility provider it deems appropriate to provide utilities to the
Project.
(d)    Landlord shall not be liable for, and Tenant shall not be entitled to,
any damages, abatement or reduction of Rent, or other liability by reason of any
failure to furnish any services or utilities described herein or in Exhibit C
for any reason (other than Landlord’s sole negligence or willful misconduct),
including, without limitation, when caused by accident, breakage, water leakage,
flooding, repairs, Alterations or other improvements to the Project, strikes,
lockouts or other labor disturbances or labor disputes of any character,
governmental regulation, moratorium or other governmental action, inability to
obtain electricity, water or fuel, or any other cause beyond Landlord’s control.
Landlord shall be entitled to cooperate with the energy conservation efforts of
governmental agencies or utility suppliers. No such failure, stoppage or
interruption of any such utility or service shall be construed as an eviction of
Tenant, nor shall the same relieve Tenant from any obligation to perform any
covenant or agreement under this Lease. In the event of any failure, stoppage or
interruption thereof, Landlord shall use reasonable efforts to attempt to
restore all services promptly. No representation is made by Landlord with
respect to the adequacy or fitness of the Building’s ventilating, air
conditioning or other systems to maintain temperatures as may be required for
the operation of any computer, data processing or other special equipment of
Tenant. Tenant hereby waives the provisions of California Civil Code Section
1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to an
interruption, failure or inability to provide any services.
(e)    Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards (including, without
limitation, those described in Exhibit C) for utilities and services.
8.
NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

(a)    Landlord shall not be liable for any injury, loss or damage suffered by
Tenant or to any person or property occurring or incurred in or about the
Premises, the Building or the Project from any cause, EVEN IF SUCH LIABILITIES
ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF ANY LANDLORD INDEMNITEE
(DEFINED BELOW), BUT NOT TO THE EXTENT SUCH LIABILITIES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH LANDLORD INDEMNITEE (DEFINED
BELOW). Without limiting the foregoing, neither Landlord nor any of its
partners, officers, trustees, affiliates, directors, employees, contractors,
agents or representatives (collectively, “Affiliates”) shall be liable for and
there shall be no abatement of Rent (except in the event of a casualty loss or a
condemnation as set forth in Paragraph 9 and Paragraph 10 of this Lease) for
(i) any damage to Tenant’s property stored with or entrusted to Affiliates of
Landlord, (ii) loss of or damage to any property by theft or any other wrongful
or illegal act, or (iii) any injury or damage to persons or property resulting
from fire, explosion, falling plaster, steam, gas, electricity, water or rain
which may leak from any part of the Building or the Project or from the pipes,
appliances, appurtenances or plumbing works therein or from the roof, street or
sub-surface or from any other place or resulting from dampness or any other
cause whatsoever or from the acts or omissions of other tenants, occupants or
other visitors to the Building or the Project or from any other cause
whatsoever, (iv) any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to the Building, whether within
or outside of the Project, or (v) any latent or other defect in the Premises,
the Building or the Project. Tenant shall give prompt notice to Landlord in the
event of (i) the occurrence of a fire or accident in the Premises or in the
Building, or (ii) the discovery of a defect therein or in the fixtures or
equipment thereof. This Paragraph 8(a) shall survive the expiration or earlier
termination of this Lease.
(b)    Tenant hereby agrees to indemnify, protect, defend and hold harmless
Landlord and its designated property management company, and their respective
partners, members, affiliates and subsidiaries, and all of their respective
officers, directors, shareholders, employees, servants, partners,
representatives, insurers and agents (collectively, “Landlord Indemnitees”) for,
from and against all liabilities, claims, fines, penalties, costs, damages or
injuries to persons, damages to property, losses, liens, causes of action,
suits, judgments and expenses (including court costs, attorneys’ fees, expert
witness fees and costs of investigation), of any nature, kind or description of
any person or entity, directly or indirectly arising out of, caused by, or
resulting from (in whole or part) (1) Tenant’s construction of or use, occupancy
or enjoyment of the Premises, (2) any activity, work or other things done,
permitted or suffered by Tenant and its agents and employees in or about the
Premises, (3) any breach or default in the performance of any of Tenant’s
obligations under this Lease, (4) any act, omission, negligence or willful
misconduct of Tenant or any of its agents, contractors, employees, business
invitees or licensees, or (5) any damage to Tenant’s property, or the property
of Tenant’s agents, employees, contractors, business invitees or licensees,
located in or about the Premises (collectively, “Liabilities”); EVEN IF SUCH
LIABILITIES ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF ANY LANDLORD
INDEMNITEE, BUT NOT TO THE EXTENT SUCH LIABILITIES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH LANDLORD INDEMNITEE. This
Paragraph 8(b) shall survive the expiration or earlier termination of this
Lease.
(c)    Tenant shall promptly advise Landlord in writing of any action,
administrative or legal proceeding or investigation as to which this
indemnification may apply, and Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense. In the event of failure by Tenant to fully
perform in accordance with this Paragraph, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may so perform, but all costs and
expenses so incurred by Landlord in that event shall be reimbursed by Tenant to
Landlord, together with interest on the same from the date any such expense was
paid by Landlord until reimbursed by Tenant, at the rate of interest provided to
be paid on judgments, by the law of the jurisdiction to which the interpretation
of this Lease is subject. The indemnification provided in Paragraph 8(b) shall
not be limited to damages, compensation or benefits payable under insurance
policies, workers’ compensation acts, disability benefit acts or other
employees’ benefit acts.
(d)    Insurance.
(i)    Tenant at all times during the Lease Term shall, at its own expense, keep
in full force and effect (A) commercial general liability insurance providing
coverage against bodily injury and disease, including death resulting therefrom,
bodily injury and property damage to a combined single limit of $1,000,000 to
one or more than one person as the result of any one accident or occurrence,
which shall include provision for contractual liability coverage insuring Tenant
for the performance of its indemnity obligations set forth in this Paragraph 8
and in Paragraph 6(g)(ii) of this Lease, with an Excess Limits (Umbrella) Policy
in the amount of $5,000,000; (B) worker’s compensation insurance to the
statutory limit, if any, and employer’s liability insurance to the limit of
$1,000,000 per occurrence; and (C) All Risk, Causes of Loss – Special Form
property insurance, including fire and extended coverage, sprinkler leakage
(excluding earthquake, sprinkler leakage), vandalism, malicious mischief, wind
and/or hurricane coverage, and flood coverage. Landlord and its designated
property management firm shall be named an additional insured on each of said
policies (excluding the worker’s compensation policy) and said policies shall be
issued by an insurance company or companies authorized to do business in
California and which have policyholder ratings not lower than “A-” and financial
ratings not lower than “VII” in Best’s Insurance Guide (latest edition in effect
as of the Date of this Lease and subsequently in effect as of the date of
renewal of the required policies). EACH OF SAID POLICIES SHALL ALSO INCLUDE A
WAIVER OF SUBROGATION PROVISION OR ENDORSEMENT IN FAVOR OF LANDLORD, AND AN
ENDORSEMENT PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY (30) DAYS PRIOR WRITTEN
NOTICE OF ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF COVERAGE OR MATERIAL
CHANGE IN COVERAGE ON SAID POLICIES. Tenant hereby waives its right of recovery
against any Landlord Indemnitee of any amounts paid by Tenant or on Tenant’s
behalf to satisfy applicable worker’s compensation laws. The policies or duly
executed certificates showing the material terms for the same, together with
satisfactory evidence of the payment of the premiums therefor, shall be
deposited with Landlord on the date Tenant first occupies the Premises and upon
renewals of such policies not less than fifteen (15) days prior to the
expiration of the term of such coverage. If certificates are supplied rather
than the policies themselves, Tenant shall allow Landlord, at all reasonable
times, to inspect the policies of insurance required herein.
(ii)    It is expressly understood and agreed that the coverages required
represent Landlord’s minimum requirements and such are not to be construed to
void or limit Tenant’s obligations contained in this Lease, including without
limitation Tenant’s indemnity obligations hereunder. Neither shall (A) the
insolvency, bankruptcy or failure of any insurance company carrying Tenant,
(B) the failure of any insurance company to pay claims occurring nor (C) any
exclusion from or insufficiency of coverage be held to affect, negate or waive
any of Tenant’s indemnity obligations under this Paragraph 8 and
Paragraph 6(g)(ii) or any other provision of this Lease. With respect to
insurance coverages, except worker’s compensation, maintained hereunder by
Tenant and insurance coverages separately obtained by Landlord, all insurance
coverages afforded by policies of insurance maintained by Tenant shall be
primary insurance as such coverages apply to Landlord, and such insurance
coverages separately maintained by Landlord shall be excess, and Tenant shall
have its insurance policies so endorsed. The amount of liability insurance under
insurance policies maintained by Tenant shall not be reduced by the existence of
insurance coverage under policies separately maintained by Landlord. Tenant
shall be solely responsible for any premiums, assessments, penalties, deductible
assumptions, retentions, audits, retrospective adjustments or any other kind of
payment due under its policies. Tenant shall increase the amounts of insurance
or the insurance coverages as Landlord may reasonably request from time to time,
but not in excess of the requirements of prudent landlords or lenders for
similar tenants occupying similar premises in the San Jose, California
metropolitan area.
(iii)    Tenant’s occupancy of the Premises without delivering the certificates
of insurance shall not constitute a waiver of Tenant’s obligations to provide
the required coverages. If Tenant provides to Landlord a certificate that does
not evidence the coverages required herein, or that is faulty in any respect,
such shall not constitute a waiver of Tenant’s obligations to provide the proper
insurance.
(iv)    Throughout the Lease Term, Landlord agrees to maintain (i) fire and
extended coverage insurance, and, at Landlord’s option earthquake damage
coverage, terrorism coverage, wind and hurricane coverage, and such additional
property insurance coverage as Landlord deems appropriate, on the insurable
portions of Building and the remainder of the Project in an amount not less than
the fair replacement value thereof, subject to reasonable deductibles
(ii) boiler and machinery insurance amounts and with deductibles that would be
considered standard for similar class office buildings in San Jose, California
metropolitan area and (iii) commercial general liability insurance with a
combined single limit coverage of at least $1,000,000.00 per occurrence. All
such insurance shall be obtained from insurers Landlord reasonably believes to
be financially responsible in light of the risks being insured. The premiums for
any such insurance shall be a part of Operating Costs.
(e)    Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming
under them, each mutually release and discharge each other from responsibility
for that portion of any loss or damage paid or reimbursed by an insurer of
Landlord or Tenant under any fire, extended coverage or other property insurance
policy maintained by Tenant with respect to its Premises or by Landlord with
respect to the Building or the Project (or which would have been paid had the
insurance required to be maintained hereunder been in full force and effect), no
matter how caused, including negligence, and each waives any right of recovery
from the other including, but not limited to, claims for contribution or
indemnity, which might otherwise exist on account thereof. Any fire, extended
coverage or property insurance policy maintained by Tenant with respect to the
Premises, or Landlord with respect to the Building or the Project, shall
contain, in the case of Tenant’s policies, a waiver of subrogation provision or
endorsement in favor of Landlord, and in the case of Landlord’s policies, a
waiver of subrogation provision or endorsement in favor of Tenant, or, in the
event that such insurers cannot or shall not include or attach such waiver of
subrogation provision or endorsement, Tenant and Landlord shall obtain the
approval and consent of their respective insurers, in writing, to the terms of
this Lease. Tenant agrees to indemnify, protect, defend and hold harmless each
and all of the Landlord Indemnitees from and against any claim, suit or cause of
action asserted or brought by Tenant’s insurers for, on behalf of, or in the
name of Tenant, including, but not limited to, claims for contribution,
indemnity or subrogation, brought in contravention of this paragraph. The mutual
releases, discharges and waivers contained in this provision shall apply EVEN IF
THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES IS CAUSED SOLELY OR IN PART
BY THE NEGLIGENCE OF LANDLORD OR TENANT.
(f)    Business Interruption. Landlord shall not be responsible for, and Tenant
releases and discharges Landlord from, and Tenant further waives any right of
recovery from Landlord for, any loss for or from business interruption or loss
of use of the Premises suffered by Tenant in connection with Tenant’s use or
occupancy of the Premises, EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN PART BY THE
NEGLIGENCE OF LANDLORD.
(g)    Adjustment of Claims. Tenant shall cooperate with Landlord and Landlord’s
insurers in the adjustment of any insurance claim pertaining to the Building or
the Project or Landlord’s use thereof.
(h)    Increase in Landlord’s Insurance Costs. Tenant agrees to pay to Landlord
any increase in premiums for Landlord’s insurance policies resulting from
Tenant’s use or occupancy of the Premises.
(i)    Failure to Maintain Insurance. Any failure of Tenant to obtain and
maintain the insurance policies and coverages required hereunder or failure by
Tenant to meet any of the insurance requirements of this Lease shall constitute
an event of default hereunder, and such failure shall entitle Landlord to
pursue, exercise or obtain any of the remedies provided for in Paragraph 12(b),
and Tenant shall be solely responsible for any loss suffered by Landlord as a
result of such failure. In the event of failure by Tenant to maintain the
insurance policies and coverages required by this Lease or to meet any of the
insurance requirements of this Lease, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may obtain said insurance
policies and coverages or perform any other insurance obligation of Tenant, but
all costs and expenses incurred by Landlord in obtaining such insurance or
performing Tenant’s insurance obligations shall be reimbursed by Tenant to
Landlord, together with interest on same from the date any such cost or expense
was paid by Landlord until reimbursed by Tenant, at the rate of interest
provided to be paid on judgments, by the law of the jurisdiction to which the
interpretation of this Lease is subject.
9.
FIRE OR CASUALTY

(a)    Subject to the provisions of this Paragraph 9, in the event the Premises,
or access thereto, is wholly or partially destroyed by fire or other casualty,
Landlord shall (to the extent permitted by Law and covenants, conditions and
restrictions then applicable to the Project) rebuild, repair or restore the
Premises and access thereto to substantially the same condition as existing
immediately prior to such destruction (excluding Tenant’s Alterations, trade
fixtures, equipment and personal property, which Tenant shall be required to
restore) and this Lease shall continue in full force and effect. Notwithstanding
the foregoing, (i) Landlord’s obligation to rebuild, repair or restore the
Premises shall not apply to any personal property, above-standard tenant
improvements or other items installed or contained in the Premises, and
(ii) Landlord shall have no obligation whatsoever to rebuild, repair or restore
the Premises with respect to any damage or destruction occurring during the last
twelve (12) months of the Lease Term or any extension of the Lease Term.
(b)    Landlord may elect to terminate this Lease in any of the following cases
of damage or destruction to the Premises, the Building or the Project: (i) where
the cost of rebuilding, repairing and restoring (collectively, “Restoration”) of
the Building or the Project, would, regardless of the lack of damage to the
Premises or access thereto, in the reasonable opinion of Landlord, exceed twenty
percent (20%) of the then replacement cost of the Building; (ii) where, in the
case of any damage or destruction to any portion of the Building or the Project
by uninsured casualty, the cost of Restoration of the Building or the Project,
in the reasonable opinion of Landlord, exceeds $500,000; or (iii) where, in the
case of any damage or destruction to the Premises or access thereto by uninsured
casualty, the cost of Restoration of the Premises or access thereto, in the
reasonable opinion of Landlord, exceeds twenty percent (20%) of the replacement
cost of the Premises; or (iv) if Landlord has not obtained appropriate zoning
approvals for reconstruction of the Project, Building or Premises. Any such
termination shall be made by thirty (30) days’ prior written notice to Tenant
given within ninety (90) days of the date of such damage or destruction. If this
Lease is not terminated by Landlord and as the result of any damage or
destruction, the Premises, or a portion thereof, are rendered untenantable, the
Basic Annual Rent shall abate reasonably during the period of Restoration (based
upon the extent to which such damage and Restoration materially interfere with
Tenant’s business in the Premises). This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises, the
Building or the Project. This Lease sets forth the terms and conditions upon
which this Lease may terminate in the event of any damage or destruction.
Accordingly, the parties hereby waive the provisions of California Civil Code
Section 1932, Subsection 2, and Section 1933, Subsection 4 (and any successor
statutes thereof permitting the parties to terminate this Lease as a result of
any damage or destruction).
10.
EMINENT DOMAIN

In the event the whole of the Premises, the Building or the Project shall be
taken under the power of eminent domain, or sold to prevent the exercise thereof
(collectively, a “Taking”), this Lease shall automatically terminate as of the
date of such Taking. In the event a Taking of a portion of the Project, the
Building or the Premises shall, in the reasonable opinion of Landlord,
substantially interfere with Landlord’s operation thereof, Landlord may
terminate this Lease upon thirty (30) days’ written notice to Tenant given at
any time within sixty (60) days following the date of such Taking. For purposes
of this Lease, the date of Taking shall be the earlier of the date of transfer
of title resulting from such Taking or the date of transfer of possession
resulting from such Taking. In the event that a portion of the Premises is so
taken and this Lease is not terminated, Landlord shall, to the extent of
proceeds paid to Landlord as a result of the Taking, with reasonable diligence,
use commercially reasonable efforts to proceed to restore (to the extent
permitted by Law and covenants, conditions and restrictions then applicable to
the Project) the Premises (other than Tenant’s personal property and fixtures,
and above-standard tenant improvements) to a complete, functioning unit. In such
case, the Basic Annual Rent shall be reduced proportionately based on the
portion of the Premises so taken. If all or any portion of the Premises is the
subject of a temporary Taking, this Lease shall remain in full force and effect
and Tenant shall continue to perform each of its obligations under this Lease;
in such case, Tenant shall be entitled to receive the entire award allocable to
the temporary Taking of the Premises. Except as provided herein, Tenant shall
not assert any claim against Landlord or the condemning authority for, and
hereby assigns to Landlord, any compensation in connection with any such Taking,
and Landlord shall be entitled to receive the entire amount of any award
therefor, without deduction for any estate or interest of Tenant. Nothing
contained in this Paragraph 10 shall be deemed to give Landlord any interest in,
or prevent Tenant from seeking any award against the condemning authority for
the Taking of personal property, fixtures, above standard tenant improvements of
Tenant or for relocation or moving expenses recoverable by Tenant from the
condemning authority. This Paragraph 10 shall be Tenant’s sole and exclusive
remedy in the event of a Taking. This Lease sets forth the terms and conditions
upon which this Lease may terminate in the event of a Taking. Accordingly, the
parties waive the provisions of the California Code of Civil Procedure Section
1265.130 and any successor or similar statutes permitting the parties to
terminate this Lease as a result of a Taking.
11.
ASSIGNMENT AND SUBLETTING

(a)    Tenant shall not directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assign, sublet, mortgage, hypothecate or
otherwise encumber all or any portion of its interest in this Lease or in the
Premises or grant any license in or suffer any person other than Tenant or its
employees to use or occupy the Premises or any part thereof without obtaining
the prior written consent of Landlord, which consent shall not be unreasonably
withheld. Any such attempted assignment, subletting, license, mortgage,
hypothecation, other encumbrance or other use or occupancy without the consent
of Landlord shall be null and void and of no effect. Any mortgage, hypothecation
or encumbrance of all or any portion of Tenant’s interest in this Lease or in
the Premises and any grant of a license or sufferance of any person other than
Tenant or its employees to use or occupy the Premises or any part thereof shall
be deemed to be an “assignment” of this Lease. In addition, as used in this
Paragraph 11, the term “Tenant” shall also mean any entity that has guaranteed
Tenant’s obligations under this Lease, and the restrictions applicable to Tenant
contained herein shall also be applicable to such guarantor.
(b)    No assignment or subletting shall relieve Tenant of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Tenant
hereunder. The acceptance of Rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any subletting or assignment. Consent by Landlord to one subletting
or assignment shall not be deemed to constitute a consent to any other or
subsequent attempted subletting or assignment. If Tenant desires at any time to
assign this Lease or to sublet the Premises or any portion thereof, it shall
first notify Landlord of its desire to do so and shall submit in writing to
Landlord all pertinent information relating to the proposed assignee or
sublessee, all pertinent information relating to the proposed assignment or
sublease, and all such financial information as Landlord may reasonably request
concerning Tenant and the proposed assignee or subtenant. Any assignment or
sublease shall be expressly subject to the terms and conditions of this Lease.
(c)    At any time within thirty (30) days after Landlord’s receipt of the
information specified in subparagraph (b) above, Landlord may by written notice
to Tenant elect to terminate this Lease as to the portion of the Premises so
proposed to be subleased or assigned (which may include all of the Premises),
with a proportionate abatement in the Rent payable hereunder.
(d)    Tenant acknowledges that it shall be reasonable for Landlord to withhold
its consent to a proposed assignment or sublease in any of the following
instances:
(i)    The assignee or sublessee (or any affiliate of the assignee or sublessee)
is not, in Landlord’s reasonable opinion, sufficiently creditworthy to perform
the obligations such assignee or sublessee will have under this Lease;
(ii)    The intended use of the Premises by the assignee or sublessee is not for
general office use;
(iii)    The intended use of the Premises by the assignee or sublessee would
materially increase the pedestrian or vehicular traffic to the Premises or the
Building;
(iv)    Occupancy of the Premises by the assignee or sublessee would, in the
good faith judgment of Landlord, violate any agreement binding upon Landlord,
the Building or the Project with regard to the identity of tenants, usage in the
Building, or similar matters;
(v)    The assignee or sublessee (or any affiliate of the assignee or sublessee)
is then negotiating with Landlord or has negotiated with Landlord within the
previous three (3) months, or is a current tenant or subtenant within the
Building or Project so long as Landlord then has available space in the Project
(or anticipates it will have space in the near future available for lease in the
Project) that is comparable in size as the portion proposed to be sublet or
assigned;
(vi)    The identity or business reputation of the assignee or sublessee will,
in the good faith judgment of Landlord, tend to damage the goodwill or
reputation of the Building or Project;
(vii)    the proposed sublease would result in more than two subleases of
portions of the Premises being in effect at any one time during the Lease Term;
or
(viii)    In the case of a sublease, the subtenant has not acknowledged that the
Lease controls over any inconsistent provision in the sublease.
The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease. Notwithstanding any
contrary provision of this Lease, if Tenant or any proposed assignee or
sublessee claims that Landlord has unreasonably withheld its consent to a
proposed assignment or sublease or otherwise has breached its obligations under
this Paragraph 11, their sole remedy shall be to seek a declaratory judgment
and/or injunctive relief without any monetary damages, and, with respect
thereto, Tenant, on behalf of itself and, to the extent permitted by law, such
proposed assignee/sublessee, hereby waives all other remedies against Landlord,
including, without limitation, the right to seek monetary damages or to
terminate this Lease.
(e)    Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times during the
Initial Term and any subsequent renewals or extensions remain fully responsible
and liable for the payment of the rent and for compliance with all of Tenant’s
other obligations under this Lease. In the event that the Rent due and payable
by a sublessee or assignee (or a combination of the rental payable under such
sublease or assignment, plus any bonus or other consideration therefor or
incident thereto) exceeds the Rent payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord, as additional rent hereunder,
one-half (1/2) of all such excess Rent and other excess consideration within
ten (10) days following receipt thereof by Tenant.
(f)    If this Lease is assigned or if the Premises is subleased (whether in
whole or in part), or in the event of the mortgage, pledge, or hypothecation of
Tenant’s leasehold interest, or grant of any concession or license within the
Premises, or if the Premises are occupied in whole or in part by anyone other
than Tenant, then upon a default by Tenant hereunder Landlord may collect Rent
from the assignee, sublessee, mortgagee, pledgee, party to whom the leasehold
interest was hypothecated, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next Rent payable hereunder; and all such Rent collected by
Tenant shall be held in deposit for Landlord and immediately forwarded to
Landlord. No such transaction or collection of Rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.
(g)    If Tenant effects an assignment or sublease or requests the consent of
Landlord to any proposed assignment or sublease, then Tenant shall, upon demand,
pay Landlord a non-refundable administrative fee of One Thousand Dollars
($1,000.00), plus reimbursement of up to One Thousand Five Hundred Dollars
($1,500.00) for reasonable attorneys’ and paralegal fees and costs incurred by
Landlord in connection with such assignment or sublease or request for consent.
Acceptance of the One Thousand Dollar ($1,000.00) administrative fee and/or
reimbursement of Landlord’s attorneys’ and paralegal fees shall in no event
obligate Landlord to consent to any proposed assignment or sublease.
(h)    Notwithstanding any provision of this Lease to the contrary, in the event
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other consideration payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute the property of Tenant or Tenant’s estate within the meaning of the
Bankruptcy Code. All such money and other consideration not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid or delivered to Landlord.
12.
DEFAULT

(a)    Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (herein so called) under this Lease
by Tenant: (i) the failure by Tenant to make any payment of Rent or any other
payment required to be made by Tenant hereunder, where such failure continues
for three (3) days after written notice thereof from Landlord that such payment
was not received; (ii) the failure by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than monetary failures as specified in clause (i)
Paragraphs 12(a)(i) above, where such failure shall continue for a period of ten
(10) days after written notice thereof from Landlord to Tenant; provided,
however, that if the nature of Tenant’s default is such that more than ten (10)
days are reasonably required for its cure, then Tenant shall not be deemed to be
in default if Tenant shall commence such cure within said ten (10) day period
and thereafter diligently prosecute such cure to completion, which completion
shall occur not later than sixty (60) days from the date of such notice from
Landlord; (iii) the making by Tenant or any guarantor hereof of any general
assignment for the benefit of creditors, (iv) the filing by or against Tenant or
any guarantor hereof of a petition to have Tenant or any guarantor hereof
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant or any guarantor hereof, the same is dismissed within sixty (60) days),
(v) the appointment of a trustee or receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease or of substantially all of guarantor’s assets, where possession is not
restored to Tenant or guarantor within sixty (60) days, or (vi) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of substantially all of guarantor’s assets or of
Tenant’s interest in this Lease where such seizure is not discharged within
sixty (60) days; (vii) any material representation or warranty made by Tenant or
guarantor in this Lease or any other document delivered in connection with the
execution and delivery of this Lease or pursuant to this Lease proves to be
incorrect in any material respect; (viii) Tenant or guarantor shall be
liquidated or dissolved or shall begin proceedings towards its liquidation or
dissolution; or (ix) the vacation or abandonment of the Premises by Tenant.
Any notice sent by Landlord to Tenant pursuant to this Paragraph 12(a) shall be
in lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161.
(b)    Landlord’s Remedies; Termination. In the event of any event of default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant:
(i)    the worth at the time of award of any unpaid rent which had been earned
at the time of such termination; plus
(ii)    the worth at the time of the award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
(iii)    the worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
(iv)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized Tenant Improvement costs;
attorneys’ fees; brokers’ commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant’s personal
property, equipment, fixtures, Tenant Changes, Tenant Improvements and any other
items which Tenant is required under this Lease to remove but does not remove.
As used in subparagraphs (i) and (ii) of Paragraph 12(b) above, the “worth at
the time of award “ is computed by allowing interest at the Default Rate (as
defined below). As used in subparagraph (iii) of Paragraph 12(b) above, the
“worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). The term “Default Rate” as used in this Lease shall mean
the lesser of (A) the rate announced from time to time by Wells Fargo Bank or,
if Wells Fargo bank ceases to exist or ceases to publish such rate, then the
rate announced from time to time by the largest (as measured by deposits)
chartered bank operating in California, as its “prime rate” or “reference rate”,
plus four percent (4%), or (B) the maximum rate of interest permitted by
applicable law.
(c)    Landlord’s Remedies; Re-Entry Rights. In the event of any event of
default by Tenant, in addition to any other remedies available to Landlord under
this Lease, at law or in equity, Landlord shall also have the right, with or
without terminating this Lease, to re-enter the Premises and remove all persons
and property from the Premises; such property may be removed, stored and/or
disposed of pursuant to Paragraph 5(c) of this Lease or any other procedures
permitted by applicable law. No re-entry or taking possession of the Premises by
Landlord pursuant to this Paragraph 12(c), and no acceptance of surrender of the
Premises or other action on Landlord’s part, shall be construed as an election
to terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.
(d)    Continuation of Lease. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any event of default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies under this Lease,
including the right to recover all rent as it becomes due.
(e)    Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of rent. If Tenant shall fail to pay any sum of money (other than
Monthly Basic Rent) or perform any other act on its part to be paid or performed
hereunder and such failure shall continue for three (3) days with respect to
monetary obligations (or ten (10) days with respect to non-monetary obligations,
except in case of emergencies, in which such case, such shorter period of time
as is reasonable under the circumstances) after Tenant’s receipt of written
notice thereof from Landlord, Landlord may, without waiving or releasing Tenant
from any of Tenant’s obligations, make such payment or perform such other act on
behalf of Tenant. All sums so paid by Landlord and all necessary incidental
costs incurred by Landlord in performing such other acts shall be payable by
Tenant to Landlord within five (5) days after demand therefor as additional
rent.
(f)    Interest. If any monthly installment of Rent or Operating Expenses, or
any other amount payable by Tenant hereunder is not received by Landlord by the
date when due, it shall bear interest at the Default Rate from the date due
until paid. All interest, and any late charges imposed pursuant to Paragraph
12(g) below, shall be considered additional rent due from Tenant to Landlord
under the terms of this Lease.
(g)    Late Charges. Tenant acknowledges that, in addition to interest costs,
the late payments by Tenant to Landlord of any monthly installment of Basic
Annual Rent, Additional Rent or other sums due under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impractical to fix. Such other costs
include, without limitation, processing, administrative and accounting charges
and late charges that may be imposed on Landlord by the terms of any mortgage,
deed of trust or related loan documents encumbering the Premises, the Building
or the Project. Accordingly, if any monthly installment of Annual Basic Rent,
Additional Rent or any other amount payable by Tenant hereunder is not received
by Landlord by the due date thereof, Tenant shall pay to Landlord an additional
sum of five percent (5%) of the overdue amount as a late charge, but in no event
more than the maximum late charge allowed by law. The parties agree that such
late charge represents a fair and reasonable estimate of the costs that Landlord
will incur by reason of any late payment as hereinabove referred to by Tenant,
and the payment of late charges and interest are distinct and separate in that
the payment of interest is to compensate Landlord for the use of Landlord’s
money by Tenant, while the payment of late charges is to compensate Landlord for
Landlord’s processing, administrative and other costs incurred by Landlord as a
result of Tenant’s delinquent payments. Acceptance of a late charge or interest
shall not constitute a waiver of Tenant’s default with respect to the overdue
amount or prevent Landlord from exercising any of the other rights and remedies
available to Landlord under this Lease or at law or in equity now or hereafter
in effect.
(h)    Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Paragraph 12 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Paragraph 12 shall
be deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.
(i)    Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds, (i)
any right and privilege which it or any of them may have under any present or
future law to redeem any of the Premises or to have a continuance of this Lease
after termination of this Lease or of Tenant’s right of occupancy or possession
pursuant to any court order or any provision hereof, and (ii) the benefits of
any present or future law which exempts property from liability for debt or for
distress for rent.
(j)    Costs Upon Default and Litigation. Tenant shall pay to Landlord and its
mortgagees as additional rent all the expenses incurred by Landlord or its
mortgagees in connection with any default by Tenant hereunder or the exercise of
any remedy by reason of any default by Tenant hereunder, including reasonable
attorneys’ fees and expenses. If Landlord or its mortgagees shall be made a
party to any litigation commenced against Tenant or any litigation pertaining to
this Lease or the Premises, at the option of Landlord and/or its mortgagees,
Tenant, at its expense, shall provide Landlord and/or its mortgagees with
counsel approved by Landlord and/or its mortgagees and shall pay all costs
incurred or paid by Landlord and/or its mortgagees in connection with such
litigation.
13.
ACCESS; CONSTRUCTION

Landlord reserves from the leasehold estate hereunder, in addition to all other
rights reserved by Landlord under this Lease, the right to use the roof and
exterior walls of the Premises and the area beneath, adjacent to and above the
Premises, Landlord also reserves the right to install, use, maintain, repair,
replace and relocate equipment, machinery, meters, pipes, ducts, plumbing,
conduits and wiring through the Premises, which serve other portions of the
Building or the Project in a manner and in locations which do not unreasonably
interfere with Tenant’s use of the Premises. In addition, Landlord shall have
free access to any and all mechanical installations of Landlord or Tenant,
including, without limitation, machine rooms, telephone rooms and electrical
closets. Tenant agrees that there shall be no construction of partitions or
other obstructions which materially interfere with or which threaten to
materially interfere with Landlord’s free access thereto, or materially
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations. Upon at least twenty-four (24) hours’ prior
notice (except in the event of an emergency, when no notice shall be necessary),
Landlord reserves and shall at any time and all times have the right to enter
the Premises to inspect the same, to supply janitorial service and any other
service to be provided by Landlord to Tenant hereunder, to exhibit the Premises
to prospective purchasers, lenders or tenants (provided, however, with respect
to prospective tenants, only during the last six (6) months of the Lease Term),
to post notices of non-responsibility, to alter, improve, restore, rebuild or
repair the Premises or any other portion of the Building, or to do any other act
permitted or contemplated to be done by Landlord hereunder, all without being
deemed guilty of an eviction of Tenant and without liability for abatement of
Rent or otherwise. For such purposes, Landlord may also erect scaffolding and
other necessary structures where reasonably required by the character of the
work to be performed. Landlord shall conduct all such inspections and/or
improvements, alterations and repairs so as to minimize, to the extent
reasonably practical and without additional expense to Landlord, any
interruption of or interference with the business of Tenant. Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of such purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises (excluding Tenant’s vaults and safes,
access to which shall be provided by Tenant upon Landlord’s reasonable request).
Landlord shall have the right to use any and all means which Landlord may deem
proper in an emergency in order to obtain entry to the Premises or any portion
thereof, and Landlord shall have the right, at any time during the Lease Term,
to provide whatever access control measures it deems reasonably necessary to the
Project, without any interruption or abatement in the payment of Rent by Tenant.
Any entry into the Premises obtained by Landlord by any of such means shall not
under any circumstances be construed to be a forcible or unlawful entry into, or
a detainer of, the Premises, or any eviction of Tenant from the Premises or any
portion thereof. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, Alterations or decorations to the Premises or
the Project except as otherwise expressly agreed to be performed by Landlord
pursuant to the provisions of this Lease.
14.
BANKRUPTCY

(a)    If at any time on or before the Commencement Date there shall be filed by
or against Tenant in any court, tribunal, administrative agency or any other
forum having jurisdiction, pursuant to any applicable law, either of the United
States or of any state, a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver, trustee or conservator of
all or a portion of Tenant’s property, or if Tenant makes an assignment for the
benefit of creditors, this Lease shall ipso facto be canceled and terminated and
in such event neither Tenant nor any person claiming through or under Tenant or
by virtue of any applicable law or by an order of any court, tribunal,
administrative agency or any other forum having jurisdiction, shall be entitled
to possession of the Premises and Landlord, in addition to the other rights and
remedies given by Paragraph 12 hereof or by virtue of any other provision
contained in this Lease or by virtue of any applicable law, may retain as
damages any Rent, Security Deposit or moneys received by it from Tenant or
others on behalf of Tenant.
(b)    If, after the Commencement Date, or if at any time during the Lease Term,
there shall be filed against Tenant in any court, tribunal, administrative
agency or any other forum having jurisdiction, pursuant to any applicable law,
either of the United States or of any state, a petition in bankruptcy or
insolvency or for reorganization or for the appointment of a receiver, trustee
or conservator of all or a portion of Tenant’s property, and the same is not
dismissed after sixty (60) calendar days, or if Tenant makes an assignment for
the benefit of creditors, this Lease, at the option of Landlord exercised within
a reasonable time after notice of the happening of any one or more of such
events, may be canceled and terminated and in such event neither Tenant nor any
person claiming through or under Tenant or by virtue of any statute or of an
order of any court shall be entitled to possession or to remain in possession of
the Premises, but shall forthwith quit and surrender the Premises, and Landlord,
in addition to the other rights and remedies granted by Paragraph 12 hereof or
by virtue of any other provision contained in this Lease or by virtue of any
applicable law, may retain as damages any Rent, Security Deposit or moneys
received by it from Tenant or others on behalf of Tenant.
(c)    In the event of the occurrence of any of those events specified in this
Paragraph 14, if Landlord shall not choose to exercise, or by applicable law,
shall not be able to exercise, its rights hereunder to terminate this Lease upon
the occurrence of such events, then, in addition to any other rights of Landlord
hereunder or by virtue of applicable law, (i) Landlord shall not be obligated to
provide Tenant with any of the utilities or services specified in Paragraph 7,
unless Landlord has received compensation in advance for such utilities or
services, and the parties agree that Landlord’s reasonable estimate of the
compensation required with respect to such services shall control, and
(ii) neither Tenant, as debtor-in-possession, nor any trustee or other person
(hereinafter collectively referred to as the “Assuming Tenant”) shall be
entitled to assume this Lease unless on or before the date of such assumption,
the Assuming Tenant (x) cures, or provides adequate assurance that the latter
will promptly cure, any existing default under this Lease, (y) compensates, or
provides adequate assurance that the Assuming Tenant will promptly compensate
Landlord for any pecuniary loss (including, without limitation, attorneys’ fees
and disbursements) resulting from such default, and (z) provides adequate
assurance of future performance under this Lease, it being covenanted and agreed
by the parties that, for such purposes, any cure or compensation shall be
effected by the immediate payment of any monetary default or any required
compensation, or the immediate correction or bonding of any nonmonetary default.
For purposes of this Lease, (i) any “adequate assurance” of such cure or
compensation shall be effected by the establishment of an escrow fund for the
amount at issue or by the issuance of a bond, and (ii) “adequate assurance” of
future performance shall be effected by the establishment of an escrow fund for
the amount at issue or by the issuance of a bond.
15.
SUBSTITUTION OF PREMISES

Subject to the conditions specified in this Paragraph 15, Landlord reserves the
right without Tenant’s consent, on sixty (60) days’ prior written notice to
Tenant, to substitute other premises within the Project for the Premises. In
each such case, the substituted premises shall (a) contain at least
substantially the same Rentable Area as the Premises, (b) contain comparable
tenant improvements, and (c) be made available to Tenant at the same rental rate
as is in effect for the Premises (subject to any scheduled escalations of such
rental rate), it being acknowledged and agreed that in no event shall Tenant’s
Rent increase due to relocation to larger space. Landlord shall pay all
reasonable moving expenses of Tenant incidental to such substitution of
premises.
16.
SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

(a)    Tenant agrees that this Lease and the rights of Tenant hereunder shall be
subject and subordinate to any and all deeds to secure debt, deeds of trust,
security interests, mortgages, master leases, ground leases or other security
documents and any and all modifications, renewals, extensions, consolidations
and replacements thereof (collectively, “Security Documents”) which now or
hereafter constitute a lien upon or affect the Project, the Building or the
Premises. Such subordination shall be effective without the necessity of the
execution by Tenant of any additional document for the purpose of evidencing or
effecting such subordination. In addition, Landlord shall have the right to
subordinate or cause to be subordinated any such Security Documents to this
Lease and in such case, in the event of the termination or transfer of
Landlord’s estate or interest in the Project by reason of any termination or
foreclosure of any such Security Documents, Tenant shall, notwithstanding such
subordination, attorn to and become the Tenant of the successor-in-interest to
Landlord at the option of such successor-in-interest. Furthermore, Tenant shall
within ten (10) days of demand therefor execute any instruments or other
documents which may be required by Landlord or the holder of any Security
Document and specifically shall execute, acknowledge and deliver within ten (10)
days of demand therefor a subordination of lease or subordination of deed of
trust or mortgage, in the form required by the holder of the Security Document
requesting the document; the failure to do so by Tenant within such time period
shall be a material default hereunder; provided, however, the new landlord or
the holder of any Security Document shall agree that Tenant’s quiet enjoyment of
the Premises shall not be disturbed as long as Tenant is not in default under
this Lease.
(b)    If any proceeding is brought for default under any ground or master lease
to which this Lease is subject or in the event of foreclosure or the exercise of
the power of sale under any mortgage, deed of trust or other Security Document
made by Landlord covering the Premises, at the election of such ground lessor,
master lessor or purchaser at foreclosure, Tenant shall attorn to and recognize
the same as Landlord under this Lease, provided such successor expressly agrees
in writing to be bound to all future obligations by the terms of this Lease, and
if so requested, Tenant shall enter into a new lease with that successor on the
same terms and conditions as are contained in this Lease (for the unexpired
Lease Term then remaining). Tenant hereby waives its rights under any current or
future law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.
(c)    In addition to any statutory lien for Rent in Landlord’s favor, Landlord
(the secured party for purposes hereof) shall have and Tenant (the debtor for
purposes hereof) hereby grants to Landlord, an express contract lien and a
continuing security interest to secure the payment of all Rent due hereunder
from Tenant, upon all goods, wares, equipment, fixtures, furniture, inventory
and other personal property of Tenant (and any transferees or other occupants of
the Premises) presently or hereafter situated on the Premises and upon all
proceeds of any insurance which may accrue to Tenant by reason of damage or
destruction of any such property. In the event of a default under this Lease,
Landlord shall have, in addition to any other remedies provided herein or by
law, all rights and remedies under the Uniform Commercial Code of the state in
which the Premises is located, including without limitation the right to sell
the property described in this paragraph at public or private sale upon ten (10)
days’ notice to Tenant, which notice Tenant hereby agrees is adequate and
reasonable. Tenant hereby agrees to execute such other instruments necessary or
desirable in Landlord’s discretion to perfect the security interest hereby
created. Any statutory lien for Rent is not hereby waived, the express
contractual lien herein granted being in addition and supplementary thereto.
Landlord and Tenant agree that this Lease and the security interest granted
herein serve as a financing statement, and a copy or photographic or other
reproduction of this paragraph of this Lease may be filed of record by Landlord
and have the same force and effect as the original. Tenant warrants and
represents that the collateral subject to the security interest granted herein
is not purchased or used by Tenant for personal, family or household purposes.
Tenant further warrants and represents to Landlord that the lien granted herein
constitutes a first and superior lien and that Tenant will not allow the placing
of any other lien upon any of the property described in this paragraph without
the prior written consent of Landlord. Notwithstanding the provisions of this
Paragraph 16(c) to the contrary, if Tenant desires to obtain a loan secured by
Tenant’s personal property in the Premises and requests that Landlord execute a
lien waiver in connection therewith, Landlord shall, in its reasonable
discretion, based upon Landlord’s review of Tenant’s financial condition, agree
to subordinate its lien rights to the rights of Tenant’s lender pursuant to a
lien subordination on Landlord’s standard form, provided that Tenant delivers
such request in writing to Landlord together with a non-refundable processing
fee in the amount of Five Hundred Dollars ($500.00). Notwithstanding the
foregoing, however, if Landlord incurs processing costs (including attorneys’
fees) in connection with any such request which exceed Five Hundred Dollars
($500.00), then Tenant shall reimburse Landlord for such excess within three (3)
business days following Tenant’s receipt of invoice(s) therefor from Landlord.
Nothing in this Paragraph 16(c) shall permit Tenant to encumber its leasehold
interest in the Premises.
(d)    Tenant shall, upon not less than ten (10) days’ prior notice by Landlord,
execute, acknowledge and deliver to Landlord a statement in writing certifying
to those facts for which certification has been requested by Landlord or any
current or prospective purchaser, holder of any Security Document, ground lessor
or master lessor, including, but without limitation, that (i) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (ii) the dates to which the Basic Annual Rent, Additional Rent
and other charges hereunder have been paid, if any, and (iii) whether or not to
the best knowledge of Tenant, Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which Tenant may have knowledge. The form of the statement
attached hereto as Exhibit E is hereby approved by Tenant for use pursuant to
this subparagraph (d); however, at Landlord’s option, Landlord shall have the
right to use other forms for such purpose. Tenant’s failure to execute and
deliver such statement within such time shall, at the option of Landlord,
constitute a material default under this Lease and, in any event, shall be
conclusive upon Tenant that this Lease is in full force and effect without
modification except as may be represented by Landlord in any such certificate
prepared by Landlord and delivered to Tenant for execution. Any statement
delivered pursuant to this Paragraph 16 may be relied upon by any prospective
purchaser of the fee of the Building or the Project or any mortgagee, ground
lessor or other like encumbrancer thereof or any assignee of any such
encumbrance upon the Building or the Project.
17.
SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

(a)    In the event of a sale or conveyance by Landlord of the Building or the
Project, Landlord shall be released from any and all liability under this Lease.
If the Security Deposit has been deposited by Tenant to Landlord prior to such
sale or conveyance, Landlord shall transfer the Security Deposit to the
purchaser, and upon delivery to Tenant of notice thereof, Landlord shall be
discharged from any further liability in reference thereto.
(b)    Landlord shall not be in default of any obligation of Landlord hereunder
unless Landlord fails to perform any of its obligations under this Lease within
thirty (30) days after receipt of written notice of such failure from Tenant;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, Landlord shall not be in
default if Landlord commences to cure such default within the thirty (30) day
period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Project and not thereafter. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.
(c)    Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
partners, directors, officers, trustees, members or shareholders of Landlord or
Landlord’s members or partners, and Tenant shall not seek recourse against the
individual partners, directors, officers, trustees, members or shareholders of
Landlord or against Landlord's members or partners or against any other persons
or entities having any interest in Landlord, or against any of their personal
assets for satisfaction of any liability with respect to this Lease. Any
liability of Landlord for a default by Landlord under this Lease, or a breach by
Landlord of any of its obligations under the Lease, shall be limited solely to
its interest in the Project, and in no event shall any personal liability be
asserted against Landlord and/or any Landlord Indemnitee in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord,
its partners, directors, officers, trustees, members, shareholders or any other
persons or entities having any interest in Landlord. Tenant’s sole and exclusive
remedy for a default or breach of this Lease by Landlord shall be either (i) an
action for damages, or (ii) an action for injunctive relief; Tenant hereby
waiving and agreeing that Tenant shall have no offset rights or right to
terminate this Lease on account of any breach or default by Landlord under this
Lease. Under no circumstances whatsoever shall Landlord ever be liable for
punitive, consequential or special damages or loss of profits under this Lease
and Tenant waives any rights it may have to such damages under this Lease in the
event of a breach or default by Landlord under this Lease.
(d)    As a condition to the effectiveness of any notice of default given by
Tenant to Landlord, Tenant shall also concurrently give such notice under the
provisions of Paragraph 17(b) to each beneficiary under a Security Document
encumbering the Project of whom Tenant has received written notice (such notice
to specify the address of the beneficiary). In the event Landlord shall fail to
cure any breach or default within the time period specified in subparagraph (b),
then prior to the pursuit of any remedy therefor by Tenant, each such
beneficiary shall have an additional thirty (30) days within which to cure such
default, or if such default cannot reasonably be cured within such period, then
each such beneficiary shall have such additional time as shall be necessary to
cure such default, provided that within such thirty (30) day period, such
beneficiary has commenced and is diligently pursuing the remedies available to
it which are necessary to cure such default (including, without limitation, as
appropriate, commencement of foreclosure proceedings).
18.
PARKING; COMMON AREAS

(a)    Tenant shall have the right to the nonexclusive use of the number of
parking spaces located in the parking areas of the Project specified in Item 13
of the Basic Lease Provisions for the parking of operational motor vehicles used
by Tenant, its officers and employees only. Landlord reserves the right, at any
time upon written notice to Tenant, to designate the location of Tenant’s
parking spaces as determined by Landlord in its reasonable discretion. The use
of such spaces shall be subject to the rules and regulations adopted by Landlord
from time to time for the use of the parking areas. Landlord further reserves
the right to make such changes to the parking system as Landlord may deem
necessary or reasonable from time to time; i.e., Landlord may provide for one or
a combination of parking systems, including, without limitation, self-parking,
single or double stall parking spaces, and valet assisted parking. Except as
otherwise expressly agreed to in this Lease, Tenant agrees that Tenant, its
officers and employees shall not be entitled to park in any reserved or
specially assigned areas designated by Landlord from time to time in the
Project’s parking areas. Landlord may require execution of an agreement with
respect to the use of such parking areas by Tenant and/or its officers and
employees in form reasonably satisfactory to Landlord as a condition of any such
use by Tenant, its officers and employees. A default by Tenant, its officers or
employees in the payment of such charges, the compliance with such rules and
regulations, or the performance of such agreement(s) shall constitute a material
default by Tenant hereunder. Tenant shall not permit or allow any vehicles that
belong to or are controlled by Tenant or Tenant’s officers, employees,
suppliers, shippers, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities. If Tenant
permits or allows any of the prohibited activities described in this Paragraph,
then Landlord shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle involved
and charge the cost to Tenant, which cost shall be immediately payable upon
demand by Landlord.
(b)    Subject to subparagraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, restrooms, elevators, ramps, drives, stairs, and
similar access ways and service ways and other common areas and facilities in
and adjacent to the Building and the Project as are designated from time to time
by Landlord for the general nonexclusive use of Landlord, Tenant and the other
tenants of the Project and their respective employees, agents, representatives,
licensees and invitees (“Common Areas”). The use of such Common Areas shall be
subject to the rules and regulations contained herein and the provisions of any
covenants, conditions and restrictions affecting the Building or the Project.
Tenant shall keep all of the Common Areas free and clear of any obstructions
created or permitted by Tenant or resulting from Tenant’s operations, and shall
use the Common Areas only for normal activities, parking and ingress and egress
by Tenant and its employees, agents, representatives, licensees and invitees to
and from the Premises, the Building or the Project. If, in the reasonable
opinion of Landlord, unauthorized persons are using the Common Areas by reason
of the presence of Tenant in the Premises, Tenant, upon demand of Landlord,
shall correct such situation by appropriate action or proceedings against all
such unauthorized persons. Nothing herein shall affect the rights of Landlord at
any time to remove any such unauthorized persons from said areas or to prevent
the use of any of said areas by unauthorized persons. Landlord reserves the
right to make such changes, alterations, additions, deletions, improvements,
repairs or replacements in or to the Building, the Project (including the
Premises) and the Common Areas as Landlord may reasonably deem necessary or
desirable, including, without limitation, constructing new buildings and making
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading areas, landscaped areas and walkways; provided,
however, that (i) there shall be no unreasonable permanent obstruction of access
to or use of the Premises resulting therefrom, and (ii) Landlord shall use
commercially reasonable efforts to minimize any interruption with Tenant’s use
of the Premises. In the event that the Project is not completed on the date of
execution of this Lease, Landlord shall have the sole judgment and discretion to
determine the architecture, design, appearance, construction, workmanship,
materials and equipment with respect to construction of the Project.
Notwithstanding any provision of this Lease to the contrary, the Common Areas
shall not in any event be deemed to be a portion of or included within the
Premises leased to Tenant and the Premises shall not be deemed to be a portion
of the Common Areas. This Lease is granted subject to the terms hereof, the
rights and interests of third parties under existing liens, ground leases,
easements and encumbrances affecting such property, all zoning regulations,
rules, ordinances, building restrictions and other laws and regulations now in
effect or hereafter adopted by any governmental authority having jurisdiction
over the Project or any part thereof.
(c)    Notwithstanding any provision of this Lease to the contrary, Landlord
specifically reserves the right to redefine the term “Project” for purposes of
allocating and calculating Operating Costs so as to include or exclude areas as
Landlord shall from time to time determine or specify (and any such
determination or specification shall be without prejudice to Landlord’s right to
revise thereafter such determination or specification). In addition, Landlord
shall have the right to contract or otherwise arrange for amenities, services or
utilities (the cost of which is included within Operating Costs) to be on a
common or shared basis to both the Project (i.e., the area with respect to which
Operating Costs are determined) and adjacent areas not included within the
Project, so long as the basis on which the cost of such amenities, services or
utilities is allocated to the Project is determined on an arms-length basis or
some other basis reasonably determined by Landlord. In the case where the
definition of the Project is revised for purposes of the allocation or
determination of Operating Costs, (i) Tenant’s Proportionate Share of the
Building shall be appropriately revised to equal the percentage share of all
Rentable Area contained within the Building (as then defined) represented by the
Premises, and (ii) Tenant’s Proportionate Share of the Project shall be
appropriately revised to equal the percentage share of all Rentable Area
contained within the Project (as then defined) represented by the Premises. The
Rentable Area of the Project is subject to adjustment by Landlord from time to
time to reflect any re-measurement thereof by Landlord’s architect, at
Landlord’s request, and/or as a result of any additions or deletions to any of
the buildings in the Project as designated by Landlord. Notwithstanding the
foregoing, Landlord agrees that in no event shall Tenant’s Proportionate Share
of Operating Costs increase due to Landlord redefining the term “Project.”
Landlord shall have the sole right to determine which portions of the Project
and other areas, if any, shall be served by common management, operation,
maintenance and repair. Landlord shall also have the right, in its sole
discretion, to allocate and prorate any portion or portions of the Operating
Costs on a building-by-building basis, on an aggregate basis of all buildings in
the Project, or any other reasonable manner, and if allocated on a
building-by-building basis, then Tenant’s Proportionate Share shall, as to the
portion of the Operating Costs so allocated, be based on the ratio of the
Rentable Area of the Premises to the Rentable Area of the Building. Landlord
shall have the exclusive rights to the airspace above and around, and the
subsurface below, the Premises and other portions of the Building and Project.
19.
MISCELLANEOUS

(a)    Attorneys’ Fees. In the event of any legal action or proceeding brought
by either party against the other arising out of this Lease, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs
(including, without limitation, court costs and expert witness fees) incurred in
such action. Such amounts shall be included in any judgment rendered in any such
action or proceeding.
(b)    Waiver. No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval under this Lease
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act of Tenant. No act or thing done by Landlord or
Landlord’s agents during the Lease Term shall be deemed an acceptance of a
surrender of the Premises, unless in writing signed by Landlord. The delivery of
the keys to any employee or agent of Landlord shall not operate as a termination
of the Lease or a surrender of the Premises. The acceptance of any Rent by
Landlord following a breach of this Lease by Tenant shall not constitute a
waiver by Landlord of such breach or any other breach unless such waiver is
expressly stated in a writing signed by Landlord.
(c)    Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by a nationally recognized overnight delivery service (such as
Federal Express or UPS) providing a receipt for delivery. Notices may not be
given by facsimile. The date of giving any Notice shall be deemed to be the date
upon which delivery is actually made by one of the methods described in this
Section 19(c) (or attempted if said delivery is refused or rejected). If a
Notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day. All notices, demands, requests, consents,
approvals, disapprovals, or certificates shall be addressed at the address
specified in Item 14 of the Basic Lease Provisions or to such other addresses as
may be specified by written notice from Landlord to Tenant and if to Tenant, at
the Premises. Either party may change its address by giving reasonable advance
written Notice of its new address in accordance with the methods described in
this Paragraph; provided, however, no notice of either party’s change of address
shall be effective until fifteen (15) days after the addressee’s actual receipt
thereof. For the purpose of this Lease, Landlord’s counsel may provide Notices
to Tenant on behalf of Landlord and such notices shall be binding on Tenant as
if such notices have been provided directly by Landlord.
(d)    Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Project, if any. IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT,
(II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE
PREMISES, THE BUILDING OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL
ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN,
MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD
SERVICES PROVIDED BY LANDLORD, IF ANY. Tenant shall provide such supplemental
security services and shall install within the Premises such supplemental
security equipment, systems and procedures as may reasonably be required for the
protection of its employees and invitees, provided that Tenant shall coordinate
such services and equipment with any security provided by Landlord. The
determination of the extent to which such supplemental security equipment,
systems and procedures are reasonably required shall be made in the sole
judgment, and shall be the sole responsibility, of Tenant. Tenant acknowledges
that it has neither received nor relied upon any representation or warranty made
by or on behalf of Landlord with respect to the safety or security of the
Premises or the Project or any part thereof or the extent or effectiveness of
any security measures or procedures now or hereafter provided by Landlord, and
further acknowledges that Tenant has made its own independent determinations
with respect to all such matters.
(e)    Storage. Any storage space at any time leased to Tenant hereunder shall
be used exclusively for storage. Notwithstanding any other provision of this
Lease to the contrary, (i) Landlord shall have no obligation to provide heating,
cleaning, water or air conditioning therefor, and (ii) Landlord shall be
obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.
(f)    Holding Over. If Tenant retains possession of the Premises after the
termination or expiration of the Lease Term, then Tenant shall, at Landlord’s
election, become a tenant at sufferance (and not a tenant at will), such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Basic Annual Rent for the holdover period, an amount equal to
one hundred fifty percent (150%) of the Basic Annual Rent in effect on the
termination date, computed on a monthly basis for each month or part thereof
during such holding over. All other payments (including payments of Additional
Rent) shall continue under the terms of this Lease. In addition, Tenant shall be
liable for all damages incurred by Landlord as a result of such holding over. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Paragraph shall not be construed as consent for Tenant to retain possession of
the Premises.
(g)    Condition of Premises. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
LEASE, LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE,
WHICH DISCLAIMER IS HEREBY ACKNOWLEDGED BY TENANT. THE TAKING OF POSSESSION BY
TENANT SHALL BE CONCLUSIVE EVIDENCE THAT TENANT:
(i)    ACCEPTS THE PREMISES, THE BUILDING AND LEASEHOLD IMPROVEMENTS AS SUITABLE
FOR THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;
(ii)    ACCEPTS THE PREMISES AND PROJECT AS BEING IN GOOD AND SATISFACTORY
CONDITION;
(iii)    WAIVES ANY DEFECTS IN THE PREMISES AND ITS APPURTENANCES EXISTING NOW
OR IN THE FUTURE, EXCEPT THAT TENANT’S TAKING OF POSSESSION SHALL NOT BE DEEMED
TO WAIVE LANDLORD’S COMPLETION OF MINOR FINISH WORK ITEMS THAT DO NOT INTERFERE
WITH TENANT’S OCCUPANCY OF THE PREMISES; AND
(iv)    WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR
HABITABILITY.
(h)    Quiet Possession. Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the term hereof without hindrance or ejection by
any person lawfully claiming under Landlord, subject to the provisions of this
Lease and to the provisions of any (i) covenants, conditions and restrictions,
(ii) master lease, or (iii) Security Documents to which this Lease is
subordinate or may be subordinated.
(i)    Matters of Record. Except as otherwise provided herein, this Lease and
Tenant’s rights hereunder are subject and subordinate to all matters affecting
Landlord’s title to the Project recorded in the Real Property Records of the
County in which the Project is located, prior to and subsequent to the date
hereof, including, without limitation, all covenants, conditions and
restrictions. Tenant agrees for itself and all persons in possession or holding
under it that it will comply with and not violate any such covenants, conditions
and restrictions or other matters of record. Landlord reserves the right, from
time to time, to grant such easements, rights and dedications as Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
covenants, conditions and restrictions affecting the Premises, the Building or
the Project, as long as such easements, rights, dedications, maps, and
covenants, conditions and restrictions do not materially interfere with the use
of the Premises by Tenant. At Landlord’s request, Tenant shall join in the
execution of any of the aforementioned documents.
(j)    Successors and Assigns. Except as otherwise provided in this Lease, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. Tenant shall attorn to each
purchaser, successor or assignee of Landlord.
(k)    Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease, excepting only
the brokers named in Item 12 of the Basic Lease Provisions and that it knows of
no other real estate broker or agent who is or might be entitled to a commission
in connection with this Lease. Tenant hereby agrees to indemnify, defend and
hold Landlord harmless for, from and against all claims for any brokerage
commissions, finders’ fees or similar payments by any persons other than those
listed in Item 12 of the Basic Lease Provisions and all costs, expenses and
liabilities incurred in connection with such claims, including reasonable
attorneys’ fees and costs.
(l)    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord. Additionally, Landlord
shall have the exclusive right at all times during the Lease Term to change,
modify, add to or otherwise alter the name, number, or designation of the
Building and/or the Project, and Landlord shall not be liable for claims or
damages of any kind which may be attributed thereto or result therefrom.
(m)    Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.
(n)    Time. Time is of the essence of this Lease and each and all of its
provisions.
(o)    Defined Terms and Marginal Headings. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as the singular and for purposes of
Article 5, Article 7, Article 13 and Article 18, the term Landlord shall include
Landlord, its employees, contractors and agents. If more than one person is
named as Tenant the obligations of such persons are joint and several. The
marginal headings and titles to the articles of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.
(p)    Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the State of California. This
Lease contains all of the agreements of the parties hereto with respect to any
matter covered or mentioned in this Lease. No prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The illegality, invalidity or unenforceability of any provision of this Lease
shall in no way impair or invalidate any other provision of this Lease, and such
remaining provisions shall remain in full force and effect.
(q)    Authority. If Tenant is a corporation or limited liability company, each
individual executing this Lease on behalf of Tenant hereby covenants and
warrants that Tenant is a duly authorized and existing corporation or limited
liability company, that Tenant has and is qualified to do business in the State,
that the corporation or limited liability company has full right and authority
to enter into this Lease, and that each person signing on behalf of the
corporation is authorized to do so. If Tenant is a partnership or trust, each
individual executing this Lease on behalf of Tenant hereby covenants and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of Tenant in accordance with the terms of such entity’s partnership or trust
agreement. Tenant shall provide Landlord on demand with such evidence of such
authority as Landlord shall reasonably request, including, without limitation,
resolutions, certificates and opinions of counsel. This Lease shall not be
construed to create a partnership, joint venture or similar relationship or
arrangement between Landlord and Tenant hereunder.
(r)    Joint and Several Liability. If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them. In like manner, if
Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
then the liability of each such member shall be joint and several.
(s)    Rental Allocation. For purposes of Section 467 of the Internal Revenue
Code of 1986, as amended from time to time, Landlord and Tenant hereby agree to
allocate all Rent to the period in which payment is due, or if later, the period
in which Rent is paid.
(t)    Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit D attached hereto, as the same may be changed from time to time upon
reasonable notice to Tenant. Landlord shall not be liable to Tenant for the
failure of any other tenant or any of its assignees, subtenants, or their
respective agents, employees, representatives, invitees or licensees to conform
to such rules and regulations.
(u)    Joint Product. This Lease is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys. Accordingly, neither
party shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.
(v)    Financial Statements. Upon Landlord’s written request, Tenant shall
promptly furnish Landlord, from time to time, with the most current audited
financial statements prepared in accordance with generally accepted accounting
principles, certified by Tenant and an independent auditor to be true and
correct, reflecting Tenant’s then current financial condition.
(w)    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorism, terrorist
activities, inability to obtain services, labor, or materials or reasonable
substitutes therefore, governmental actions, civil commotions, fire, flood,
earthquake or other casualty, and other causes beyond the reasonable control of
the party obligated to perform, except with respect to the obligations imposed
with regard to Rent and other charges to be paid by Tenant pursuant to this
Lease and except as to Tenant’s obligations under Article 6 and Article 8 of
this Lease and Section 19(f) of this Lease and any extension of the Construction
Termination Date as set forth in Paragraph (d) of Exhibit B to this Lease
(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.
(x)    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
(y)    [Intentionally Deleted].
(z)    Office and Communications Services. Landlord has advised Tenant that
certain office and communications services may be offered to tenants of the
Building by a concessionaire under contract to Landlord (the “Provider”). Tenant
shall be permitted to contract with Provider for the provision of any or all of
such services on such terms and conditions as Tenant and Provider may agree.
Tenant acknowledges and agrees that: (i) Landlord has made no warranty or
representation to Tenant with respect to the availability of any such services,
or the quality, reliability or suitability thereof; (ii) the Provider is not
acting as the agent or representative of Landlord in the provision of such
services, and Landlord shall have no liability or responsibility for any failure
or inadequacy of such services, or any equipment or facilities used in the
furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (iii) Landlord shall have
no responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of Basic Annual Rent or Additional Rent or any other payment
required to be made by Tenant hereunder, or constitute any accrual or
constructive eviction of Tenant, or otherwise give rise to any other claim of
any nature against Landlord.
(aa)    Counterparts. This Lease may be executed in several counterparts, each
of which shall be deemed an original, and all of which shall constitute but one
and the same instrument.
(bb)        WAIVER OF JURY TRIAL. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL
BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
(cc)     OFAC Compliance.
(i)    Certification. Tenant certifies, represents, warrants and covenants that:
(A)    It is not acting and will not act, directly or indirectly, for or on
behalf of any person, group, entity, or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person”, or other banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule, or regulation that is enforced
or administered by the Office of Foreign Assets Control; and
(B)    It is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.
(ii)    Indemnity. Tenant hereby agrees to defend (with counsel reasonably
acceptable to Landlord), indemnify and hold harmless Landlord and the Landlord
Indemnitees from and against any and all Claims arising from or related to any
such breach of the foregoing certifications, representations, warranties and
covenants.
(dd)    CASp Disclosure. As of the Date of this Lease, the Building has not
undergone inspection by a Certified Access Specialist (CASp).




[SIGNATURE PAGE TO FOLLOW]



IN WITNESS WHEREOF, intended to be legally bound hereby, the parties hereto, by
their duly authorized representatives, have executed and sealed this Lease with
the intention that this Lease constitutes an instrument under seal, and that the
parties have executed this Lease to be effective as of the Date of this Lease.




“LANDLORD”


KBSIII ALMADEN FINANCIAL PLAZA, LLC,
a Delaware limited liability company


By: KBS Capital Advisors, LLC,
   a Delaware limited liability company,
   as its authorized agent






   By:    
      Brent Carroll,
      Senior Vice President
“TENANT”


INUVO, INC.,
a Nevada corporation 














By:    
Name:    
Title:    



















*NOTE:
If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:
(i)    This Lease must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must sign twice; once as one officer and
again as the other officer.
(ii)    If there is only one (1) individual signing in two (2) capacities, or if
the two (2) signatories do not satisfy the requirements of (A) above, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.
If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.



EXHIBIT A-1
FLOOR PLAN OF THE PREMISES


a1028almadenleaseimage1.jpg [a1028almadenleaseimage1.jpg]







EXHIBIT A-2
LEGAL DESCRIPTION OF THE PROJECT
THE ALMADEN


THE LAND SITUATED IN THE CITY OF SAN JOSE, COUNTY OF SANTA CLARA, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:


PARCEL ONE:


ALL OF PARCEL 1, AS SHOWN ON PARCEL MAP FILED JULY 24, 1979 IN BOOK 446 OF MAPS,
AT PAGE(S) 26 AND 27, SANTA CLARA COUNTY RECORDS.


PARCEL TWO:


ALL OF PARCEL 2, AS SHOWN ON PARCEL MAP FILED JULY 24, 1979 IN BOOK 446 OF MAPS,
AT PAGE(S) 26 AND 27, SANTA CLARA COUNTY RECORDS.


PARCEL THREE:


ALL OF PARCEL 3 AS SHOWN ON PARCEL MAP FILED JULY 24, 1979 IN BOOK 446 OF MAPS,
AT PAGES 26 AND 27, SANTA CLARA COUNTY RECORDS.


PARCEL THREE-A:


AN IRREVOCABLE PERPETUAL PARKING EASEMENT ON, OVER ABOVE, THROUGH AND WITHIN
PARCEL 4, AS SHOWN ON PARCEL MAP FILED JULY 24, 1979 IN BOOK 446 OF MAPS, AT
PAGES 26 AND 27, AND AN IRREVOCABLE PERPETUAL EASEMENT FOR VEHICULAR AND
PEDESTRIAN INGRESS, EGRESS AND PASSAGE OVER AND UPON SAID PARCEL 4, AS MORE
PARTICULARLY DESCRIBED IN THAT CERTAIN IRREVOCABLE PERPETUAL PARKING EASEMENT
GRANTED BY W‑S‑D, A PARTNERSHIP AND WOLFF-SESNON DEVELOPMENT COMPANY, DATED
AUGUST 28, 1979, AND RECORDED ON AUGUST 31, 1979 IN BOOK E763, PAGE 215,
INSTRUMENT NO. 6486434 IN THE SANTA CLARA COUNTY OFFICIAL RECORDS.


PARCEL FOUR:


A PORTION OF PARCEL 4 AS SHOWN ON PARCEL MAP FILED JULY 24, 1979 IN BOOK 446 OF
MAPS, AT PAGE(S) 26 AND 27, SANTA CLARA COUNTY RECORDS, DESCRIBED AS FOLLOWS:


BEGINNING AT THE NORTHERLY CORNER OF SAID PARCEL 4; THENCE ALONG THE EAST LINE
OF SAID PARCEL, SOUTH 29° 54’ 59” EAST 312.55 FEET TO A CORNER; THENCE SOUTH
60° 07  07” WEST 25.21 FEET; THENCE NORTH 29° 51’ 11” WEST 275.88 FEET TO THE
WEST LINE OF SAID PARCEL 4 ON THE GUADALUPE PARKWAY; THENCE ALONG SAID WEST LINE
NORTH 07° 47’ 35” WEST 39.57 FEET TO THE NORTHWEST LINE OF SAID PARCEL; THENCE
ALONG SAID PARCEL LINE NORTH 60° 06’ 24” EAST 10 FEET TO THE POINT OF BEGINNING.


PARCEL FIVE:


ALL OF PARCEL 5 AS SHOWN ON PARCEL MAP FILED JULY 24, 1979 IN BOOK 446 OF MAPS,
AT PAGES 26 AND 27, SANTA CLARA COUNTY RECORDS.


PARCEL FIVE-A:


A NONEXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS AS
GRANTED IN THAT CERTAIN DOCUMENT ENTITLED “AMENDED AND RESTATED RECIPROCAL
EASEMENT AGREEMENT” RECORDED DECEMBER 9, 2014 AS INSTRUMENT NO. 22795060,
OFFICIAL RECORDS.


APN: 259-39-113 (Affects Parcel One)
259-39-114 (Affects Parcel Two)
259-39-115 (Affects Parcel Three)
259-39-119 (Affects Parcel Four) and
259-39-112 (Affects Parcel Five)







EXHIBIT A-3
RENTABLE AREA
The term “Rentable Area” as used in the Lease shall mean:
(a)As to each floor of the Building on which the entire space rentable to
tenants is or will be leased to one tenant (hereinafter referred to as “Single
Tenant Floor”), Rentable Area shall be the entire area bounded by the inside
surface of the four exterior glass walls (or the inside surface of the permanent
exterior wall where there is no glass) on such floor, including (i) all areas
used for elevator lobbies, corridors, or special stairways, restrooms,
mechanical rooms, electrical rooms and telephone closets, without deduction for
columns, and other structural portions of the Building or vertical penetrations
that are included for the special use of Tenant and (ii) if the Building has
more than one floor, a pro rata portion (calculated on the basis of the entire
Rentable Area of the Building) of the area of the mailroom premises and entry
lobby located on the first floor of the Building (as bounded by the inside
surface of the walls thereof, but excluding the area contained within the
exterior walls of the Building stairs, fire towers, vertical ducts, elevator
shafts, flues, vents, stacks and pipe shafts).
(b)    As to each floor of the Building on which space is or will be leased to
more than one tenant (hereinafter referred to as “Multi-Tenant Floor”), Rentable
Area attributable to each such lease shall be the total of (i) the entire area
included within the Premises covered by such lease, being the area bounded by
the inside surface of any exterior glass walls (or the inside surface of the
permanent exterior wall where there is no glass) of the Building bounding such
Premises, the exterior of all walls separating such Premises from public
corridors or other public areas on such floor, and the centerline of all walls
separating such Premises from other areas leased or to be leased to other
tenants on such floor, (ii) a pro rata portion (calculated on the basis of the
Rentable Area of the floor) of the area covered by the elevator lobbies,
corridors, restrooms, mechanical rooms, electrical rooms and telephone closets
situated on such floor and (iii) if the Building has more than one floor, a pro
rata portion (calculated on the basis of the entire Rentable Area of the
Building) of the area of the mailroom premises and entry lobby located on the
main entry floor of the Building (as bounded by the inside surface of the walls
thereof).
(c)    As to any storage space leased to a tenant, the Rentable Area shall be
the entire area included within the storage space covered by such lease, being
the area bounded by the inside surface of any permanent exterior wall of the
Building bounding such storage space, the exterior of all walls separating such
storage space from public corridors or other public areas on such floor, and the
centerline of all walls separating such storage space from other areas leased or
to be leased to other tenants on such floor. The Rentable Area of storage space
shall not be included within the Premises for purposes of determining Tenant’s
Proportionate Share of Operating Costs.





EXHIBIT B
WORK LETTER (TURNKEY)
THIS WORK LETTER is attached as Exhibit B to the Office Lease between KBSIII
ALMADEN FINANCIAL PLAZA, LLC, a Delaware limited liability company, as Landlord,
and INUVO, INC., a Nevada corporation, as Tenant, and constitutes the further
agreement between Landlord and Tenant as follows:
(a)Landlord agrees to furnish or perform, at Landlord’s sole cost and expense,
those items of construction and those improvements (the “Tenant Improvements”)
as set forth on the plans mutually approved by Landlord and Tenant dated April
28, 2017, and as shown on Exhibit B-1 attached hereto and incorporated herein
for all purposes. The Tenant Improvements shall be constructed using Building
standard materials and methods of construction.
(b)    If Tenant shall desire any changes in the Tenant Improvements, Tenant
shall so advise Landlord in writing and Landlord shall determine whether such
changes can be made in a reasonable and feasible manner. Any and all costs of
reviewing any requested changes, and any and all costs of making any changes to
the Tenant Improvements which Tenant may request and which Landlord may agree to
shall be at Tenant’s sole cost and expense and shall be paid to Landlord upon
demand and before execution of the change order.
(c)    Landlord shall proceed with and complete the construction of the Tenant
Improvements. As soon as such improvements have been Substantially Completed,
Landlord shall notify Tenant in writing of the date that the Tenant Improvements
were Substantially Completed. The Tenant Improvements shall be deemed
substantially completed (“Substantially Completed”, or any grammatical variant
thereof) when, in the opinion of the Landlord’s architect (whether an employee
or agent of Landlord or a third party architect) (“Architect”), the Premises are
substantially completed except for punch list items which do not prevent in any
material way the use of the Premises for the purposes for which they were
intended. In the event Tenant, its employees, agents, or contractors cause
construction of such Tenant Improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the Architect,
Substantial Completion would have occurred if such delays had not taken place.
Without limiting the foregoing, Tenant shall be solely responsible for delays
caused by Tenant’s request for any changes in the plans, Tenant’s request for
long lead items or Tenant’s interference with the construction of the Tenant
Improvements (each of the foregoing, a “Tenant Delay”), and such Tenant Delays
shall not cause a deferral of the Commencement Date beyond what it otherwise
would have been. After the Commencement Date Tenant shall, upon demand, execute
and deliver to Landlord a letter of acceptance of delivery of the Premises. In
the event of any dispute as to the Tenant Improvements, including the
Commencement Date, the certificate of the Architect shall be conclusive absent
manifest error.
(d)    The failure of Tenant to take possession of or to occupy the Premises
shall not serve to relieve Tenant of obligations arising on the Commencement
Date or delay the payment of Rent by Tenant. Subject to applicable ordinances
and building codes governing Tenant’s right to occupy or perform in the
Premises, Tenant shall be allowed to install its tenant improvements, machinery,
equipment, fixtures, or other property on the Premises before the Commencement
Date, provided that Tenant does not thereby interfere with the completion of
construction or cause any labor dispute as a result of such installations, and
provided further that Tenant does hereby agree to indemnify, defend, and hold
Landlord harmless from any loss or damage to such property, and all liability,
loss, or damage arising from any injury to the Project, Building or the property
of Landlord, its contractors, subcontractors, or materialmen, and any death or
personal injury to any person or persons arising out of such installations, EVEN
IF SUCH LOSS, DAMAGE, LIABILITY, DEATH, OR PERSONAL INJURY WAS CAUSED SOLELY OR
IN PART BY LANDLORD’S NEGLIGENCE, BUT NOT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD. Any such occupancy or performance
in the Premises shall be in accordance with the provisions governing Alterations
in the Lease, and shall be subject to Tenant providing to Landlord satisfactory
evidence of insurance for personal injury and property damage related to such
installations and satisfactory payment arrangements with respect to
installations permitted hereunder. Delay in putting Tenant in possession of the
Premises shall not serve to extend the Lease Term of this Lease or to make
Landlord liable for any damages arising therefrom.
(e)    Except for incomplete punch list items, Tenant upon the Commencement Date
shall have and hold the Premises as the same shall then be without any liability
or obligation on the part of Landlord for making any further alterations or
improvements of any kind in or about the Premises.
(f)    Tenant acknowledges that the Tenant Improvements will be completed while
Tenant occupies the Premises and will be performed during normal business hours
for the Building. Tenant agrees to cooperate with Landlord and to make the
Premises reasonably available to Landlord and its contractors for the
performance of such Tenant Improvements. Tenant acknowledges that some
interruptions and/or interference with Tenant's business or use of the Premises
may occur during the course of the Tenant Improvements (e.g., by reason of dust
or noise arising from such construction), but agrees that Landlord shall not be
liable to Tenant for any damage caused by any interruptions and/or
inconveniences to Tenant or its business as a result of the Tenant Improvements,
and that no interruptions or inconveniences to Tenant or its business suffered
as a result of the Tenant Improvements shall constitute an eviction of Tenant
from the Premises, whether constructive or otherwise, and Tenant shall in no
event be excused from paying the rent that it is scheduled to pay pursuant to
the terms of the Lease. Landlord and Tenant shall cooperate and cause their
respective employees, agents and contractors to cooperate with the other during
said period in order to complete the Tenant Improvements as well as to minimize
any interference with Tenant's business operations in the Premises. Such
cooperation by Tenant shall include, by way of example only and not in
limitation, moving, packing, and/or other temporary relocation of Tenant’s
furniture, fixtures, equipment, artwork and other personal property within the
Premises at Tenant's expense. Tenant acknowledges and understands that the
Tenant Improvements may not be completed by the Commencement Date and that
Landlord shall not be liable to Tenant in the event the Tenant Improvements are
not completed by the Commencement Date.





EXHIBIT B-1
DEPICTION OF TENANT IMPROVEMENTS






a1028almadenleaseimage2.jpg [a1028almadenleaseimage2.jpg]

EXHIBIT C
STANDARDS FOR UTILITIES AND SERVICES
The following are the Project Standards for Utilities and Services. Landlord
reserves the right to adopt such reasonable, nondiscriminatory modifications and
additions hereto as it deems appropriate.
1.As long as Tenant is not in default under any of the terms, covenants,
conditions, provisions or agreements of this Lease, Landlord shall, subject to
the limitations and provisions hereinafter set forth in this Exhibit C:
(a)    Provide automatic elevator facilities on Monday through Friday from
8:00 A.M. to 5:00 P.M. excepting state and federal holidays (hereinafter
referred to as “Business Hours”), and provide one (1) automatic elevator at all
other times.
(b)    Provide to the Premises, during Business Hours (and at other times for an
additional charge to be fixed by Landlord), heating, ventilation, and air
conditioning (HVAC), when and to the extent, in the judgment of Landlord, any of
such services may be required for the comfortable occupancy of the Premises for
general office purposes. Landlord shall not be responsible for room temperatures
and conditions in the Premises if the lighting and receptacle load for Tenant’s
equipment and fixtures exceed those listed in Paragraph (c) hereof, if the
Premises are used for other than general office purposes or if the Building
standard blinds or curtains in the Premises are not closed so as to screen the
sun’s rays.
(c)    Furnish to the Premises, during Business Hours, electric current for
routine lighting and the operation of general office machines such as
typewriters, dictating equipment, desk model adding machines, and the like,
which use 110 volt electric power, not to exceed the reasonable capacity of
Building standard office lighting and receptacles, and not in excess of limits
imposed or recommended by governmental authority.
(d)    Provide janitorial services to the Premises Monday through Friday (except
state and federal holidays), provided the same are used exclusively for the uses
permitted under the foregoing Lease, and are kept reasonably in order by Tenant.
Tenant shall pay to Landlord the cost of removal of any of Tenant’s refuse and
rubbish, to the extent that the same exceeds the refuse and rubbish which
generally would be produced by the use of the Premises for general office
purposes.
2.No data processing equipment, other special electrical equipment (excluding
personal computers utilizing 110 volt electric power), air conditioning or
heating units, or plumbing additions shall be installed, nor shall any changes
to the Building HVAC, electrical or plumbing systems be made without the prior
written consent of Landlord, which consent shall be subject to Landlord’s sole
and absolute discretion. In the case of any such change, Landlord reserves the
right to designate and/or approve the contractor to be used. Any permitted
installations shall be made under Landlord’s supervision.
3.Landlord shall not provide reception outlets or television or radio antennas
for television or radio broadcast reception, and Tenant shall not install any
such equipment without prior written approval from Landlord.
4.Tenant will not, without the prior written consent of Landlord, use any
apparatus, machine or device in the Premises, including, without limitation,
duplicating machines, electronic data processing machines, punch card machines
and machines using current in excess of 110 volts, which will in any way
increase the amount of electricity or water usually furnished or supplied for
use of the Premises as general office space, nor connect with electric current,
except through existing electrical outlets in the Premises, any apparatus or
device for the purpose of using electric current in excess of that usually
furnished or supplied for use of the Premises as general office space.
5.Tenant agrees to cooperate fully at all times with Landlord, and to abide by
all regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the Building HVAC, electrical, plumbing and other
systems. Tenant shall comply with all laws, statutes, ordinances and
governmental rules and regulations now in force or which may hereafter be
enacted or promulgated in connection with Building services furnished to the
Premises, including, without limitation, any governmental rule or regulation
relating to the heating and cooling of the Building.



EXHIBIT D
BUILDING RULES AND REGULATIONS
1.    The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways and corridors of halls shall not be obstructed or used for any purpose
other than ingress and egress. The halls, passages, entrances, elevators,
stairways, balconies and roof are not for the use of the general public, and the
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence, in the judgment of the Landlord, shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom the Tenant normally deals only for the
purpose of conducting its business in the Premises (such as clients, customers,
office suppliers and equipment vendors, and the like) unless such persons are
engaged in illegal activities. No tenant and no employees of any tenant shall go
upon the roof of the Building without the written consent of Landlord.
2.    No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord standard window coverings. All electrical ceiling fixtures hung in
offices or spaces along the perimeter of the Building must be fluorescent, of a
quality, type, design and bulb color approved by Landlord. Neither the interior
nor the exterior of any windows shall be coated or otherwise sunscreened without
the written consent of Landlord.
3.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by any tenant on, about or from any part of the
Premises, the Building or the Project without the prior written consent of the
Landlord. If the Landlord shall have given such consent at the time, whether
before or after the execution of this Lease, such consent shall in no way
operate as a waiver or release of any of the provisions hereof or of this Lease,
and shall be deemed to relate only to the particular sign, advertisement or
notice so consented to by the Landlord and shall not be construed as dispensing
with the necessity of obtaining the specific written consent of the Landlord
with respect to each and every such sign, advertisement or notice other than the
particular sign, advertisement or notice, as the case may be, so consented to by
the Landlord. In the event of the violation of the foregoing by any tenant,
Landlord may remove or stop same without any liability, and may charge the
expense incurred in such removal or stopping to such tenant. Interior signs on
doors and the directory tablet shall be inscribed, painted or affixed for each
tenant by the Landlord at the expense of such tenant, and shall be of a size,
color and style acceptable to the Landlord. The directory tablet will be
provided exclusively for the display of the name and location of tenants only
and Landlord reserves the right to exclude any other names therefrom. Nothing
may be placed on the exterior of corridor walls or corridor doors other than
Landlord’s standard lettering.
4.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels or other articles be placed on the window sills. Tenant shall
see that the windows, transoms and doors of the Premises are closed and securely
locked before leaving the Building and must observe strict care not to leave
windows open when it rains. Tenant shall exercise extraordinary care and caution
that all water faucets or water apparatus are entirely shut off before Tenant or
Tenant’s employees leave the Building, and that all electricity, gas or air
shall likewise be carefully shut off, so as to prevent waste or damage. Tenant
shall cooperate with Landlord in obtaining maximum effectiveness of the cooling
system by closing window coverings when the sun’s rays fall directly on the
windows of the Premises. Tenant shall not tamper with or change the setting of
any thermostats or temperature control valves.
5.    The toilet rooms, water and wash closets and other plumbing fixtures shall
not be used for any purpose other than those for which they were considered, and
no sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.
6.    No tenant shall mark, paint, drill into, or in any way deface any part of
the Premises, the Building or the Project. No boring, cutting or stringing of
wires or laying of linoleum or other similar floor coverings shall be permitted,
except with the prior written consent of the Landlord and as the Landlord may
direct.
7.    No bicycles, vehicles, birds or animals of any kind shall be brought into
or kept in or about the Premises, and no cooking shall be done or permitted by
any tenant on the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items (including those suitable for microwave heating) for
tenants and their employees shall be permitted, provided that the power required
therefor shall not exceed that amount which can be provided by a 30 amp circuit.
No tenant shall cause or permit any unusual or objectionable odors to be
produced or permeate the Premises. Smoking or carrying lighted cigars,
cigarettes or pipes in the Building is prohibited.
8.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No tenant shall occupy or permit any portion of the Premises to be
occupied as an office for a public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco (except by a cigarette
vending machine for use by Tenant’s employees) in any form, or as a medical
office, or as a barber or manicure shop, or as an employment bureau, without the
express written consent of Landlord. No tenant shall engage or pay any employees
on the Premises except those actually working for such tenant on the Premises
nor advertise for laborers giving an address at the Premises. The Premises shall
not be used for lodging or sleeping or for any immoral or illegal purposes.
9.    No tenant shall make, or permit to be made any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, unusual noise, or in any other way. No
tenant shall throw anything out of doors, windows or skylights or down the
passageways.
10.    No tenant, subtenant or assignee nor any of their servants, employees,
agents, visitors or licensees shall at any time bring or keep upon the Premises
any flammable, combustible or explosive fluid, chemical or substance.
11.    No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof. Each tenant must, upon the termination of his
tenancy, restore to Landlord all keys of stores, offices, and toilet rooms,
either furnished to, or otherwise procured by, such tenant and in the event of
the loss of keys so furnished, such tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
12.    All removals, or the carrying in or out of any safes, freight, furniture,
or bulky matter of any description must take place during the hours which
Landlord shall determine from time to time, without the express written consent
of Landlord. The moving of safes or other fixtures or bulky matter of any kind
must be done upon previous notice to the Project Management Office and under its
supervision, and the persons employed by any tenant for such work must be
acceptable to the Landlord. Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Building and to exclude
from the Building all safes, freight or other bulky articles which violate any
of these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. Landlord reserves the right to prescribe the weight and position of
all safes, which must be placed upon supports approved by Landlord to distribute
the weight.
13.    No tenant shall purchase spring water, ice, towel, janitorial maintenance
or other similar services from any person or persons not approved by Landlord.
14.    Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
the Project or its desirability as an office location, and upon written notice
from Landlord, any tenant shall refrain from or discontinue such advertising.
15.    Landlord reserves the right to exclude from the Building between the
hours of 6:00 P.M. and 7:00 A.M. and at all hours on Saturday, Sunday and legal
holidays all persons who do not present a pass or card key to the Building
approved by the Landlord. Each tenant shall be responsible for all persons who
enter the Building with or at the invitation of such tenant and shall be liable
to Landlord for all acts of such persons. Landlord shall in no case be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of an invasion, mob riot, public excitement or
other circumstances rendering such action advisable in Landlord’s opinion,
Landlord reserves the right, without abatement of Rent, to require all persons
to vacate the Building and to prevent access to the Building during the
continuance of the same for the safety of the tenants, the protection of the
Building, and the property in the Building.
16.    Any persons employed by any tenant to do janitorial work shall, while in
the Building and outside of the Premises, be subject to and under the control
and direction of the Project Management Office (but not as an agent or servant
of said Office or of the Landlord), and such tenant shall be responsible for all
acts of such persons.
17.    All doors opening onto public corridors shall be kept closed, except when
in use for ingress and egress.
18.    The requirements of Tenant will be attended to only upon application to
the Project Management Office.
19.    Canvassing, soliciting and peddling in the Building are prohibited and
each tenant shall report and otherwise cooperate to prevent the same.
20.    All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.
21.    No air conditioning unit or other similar apparatus shall be installed or
used by any tenant without the written consent of Landlord.
22.    There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks, except those equipped
with rubber tires and rubber side guards.
23.    No vending machine or machines of any description shall be installed,
maintained or operated upon the Premises without the written consent of
Landlord.
24.    The scheduling of tenant move-ins shall be subject to the reasonable
discretion of Landlord.
25.    If the Tenant desires telephone or telegraph connections, the Landlord
will direct electricians as to where and how the wires are to be introduced. No
boring or cutting for wires or otherwise shall be made without direction from
the Landlord.
26.    The term “personal goods or services vendors” as used herein means
persons who periodically enter the Building of which the Premises are a part for
the purpose of selling goods or services to a tenant, other than goods or
services which are used by the Tenant only for the purpose of conducting its
business in the Premises. “Personal goods or services” include, but are not
limited to, drinking water and other beverages, food, barbering services and
shoe shining services. Landlord reserves the right to prohibit personal goods
and services vendors from access to the Building except upon Landlord’s prior
written consent and upon such reasonable terms and conditions, including, but
not limited to, the payment of a reasonable fee and provision for insurance
coverage, as are related to the safety, care and cleanliness of the Building,
the preservation of good order thereon, and the relief of any financial or other
burden on Landlord or other tenants occasioned by the presence of such vendors
or the sale by them of personal goods or services to the Tenant or its
employees. If necessary for the accomplishment of these purposes, Landlord may
exclude a particular vendor entirely or limit the number of vendors who may be
present at any one time in the Building.
27.    The Building is a non-smoking building. Smoking is prohibited at all
times within the entire Building, including all leased premises, as well as all
public/common areas and parking areas for the Building, including any attached
parking garage structure. This prohibition applies during business and
non-business hours to restrooms, elevators, elevator lobbies, first floor lobby,
stairwells, common hallways, the lunch room and any other public/common area, as
well as to all areas within the Leased Premises by Tenants. Smoking is only
permitted in the designated smoking area outside the Building and away from the
entrances to the Building.
28.    The Building and Project is a weapons free environment. No tenant, owner
of a tenant, officer or employee of a tenant, visitor of tenant, contractor or
subcontractor of tenant, or any other party shall carry weapons (concealed or
not) of any kind in the building, or parking areas. This prohibition applies to
all public areas, including without limitation, restrooms, elevators, elevator
lobbies, first floor lobby, stairwells, common hallways, all areas within the
leased premises of tenants, all surface parking areas and the surrounding land
related to the building.





EXHIBIT E
FORM ESTOPPEL CERTIFICATE
The undersigned, ________________________, a _____________ (“Tenant”), the
tenant under that certain Office Lease dated _______________, between Tenant and
_____________, a _________, as landlord (“Landlord”) hereby certifies as
follows:
1.    The Premises (the “Premises”) under the Lease is Suite _____,
____________________________.
2.    The Lease is in full force and effect and has not been modified or amended
in any respect except by amendments dated _________________________ (copies of
which are attached).
3.    The Lease has not been assigned, encumbered, subleased or transferred in
any manner other than:
__________________________________________________________________________________________________________________________________________________.
4.    The Commencement Date of the Lease is _______________________________ and
the expiration date of the Lease is _____________. There are no options to
extend the Lease Term beyond such expiration date other than
_________________________.
5.    The present monthly rental under the Lease is $_____________. The sum of $
___________, representing ___ month’s Rent has been paid in advance.
6.    The security deposit held by Landlord under the Lease is $______________.
7.    Rent under the Lease has been paid through the month of _____________.
Tenant’s estimated share of Operating Costs payments have been paid through
____________________.
8.    The Premises are presently occupied by Tenant.
9.    Tenant has accepted the Premises without condition or qualification under
the Lease and Landlord has completed and complied with all conditions of such
acceptance.
10.    To the best knowledge of Tenant, neither it nor the Landlord is in
default (or will be in default following the delivery of notice, the passage of
time, or both) or claims a default by the other under the Lease, or has any
claims, defenses, or rights of offset against payment of Rent under the Lease,
except as follows:
11.    Tenant acknowledges that Landlord has the right to assign the Lease and
the Rent thereunder and to sell, assign, transfer, mortgage or otherwise
encumber the Project without the consent of Tenant.
12.    Tenant makes this statement for the benefit and protection of
______________ with the understanding that _________________ intends to rely on
this statement in connection with ______________.
IN WITNESS WHEREOF, this certificate has been executed and delivered by the
authorized officers or representatives of the undersigned as of
_______________________.
“TENANT”


,
a     




By:        
Name:        
Title:        





EXHIBIT F
TENANT COMMENCEMENT CERTIFICATE






To:         (“Landlord”)


From:         (“Tenant”)


Date:        , 20____


RE:    Property Address:        
            


The undersigned, as an authorized representative of the Tenant under that
certain Lease (the “Lease”) dated _______________, 20___, as modified (if
applicable) by amendment(s) dated _______________, 20___, hereby certified that:
1.
Tenant has accepted possession and entered into occupancy of the Premises
described in the Lease as of _______________, 20___.

2.
The Commencement Date of the Lease [or the commencement of the term for the
expansion of the Premises] was/is: _______________, 20___.

3.
The Termination Date of the Lease is: _______________, 20___.

4.
The Lease is in full force and effect.

Very truly yours,


TENANT
,
a     






By:        
Name:        
Title:        



EXHIBIT G


AMERICANS WITH DISABILITIES ACT


Tenant agrees to comply with all requirements of the Americans With Disabilities
Act of 1990 (Public Law 101-336 {July 26, 1990}), and any other applicable or
related law, code or ordinance applicable to the Premises and the Project, as
the same are amended from time to time (collectively, the “Disability Acts”), to
accommodate its employees, invitees and customers. Tenant acknowledges that it
shall be wholly responsible for any accommodations or alterations which need to
be made to the Premises to cause the same to comply with the Disability Acts. No
provision in this Lease should be construed in any manner as permitting,
consenting to or authorizing Tenant to violate requirements under any of the
Disability Acts and any provision to the Lease which could arguably be construed
as authorizing a violation of any of the Disability Acts shall be interpreted in
a manner which permits compliance with such Disability Acts.





ADDENDUM ONE


ONE RENEWAL OPTION AT MARKET


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
BY AND BETWEEN


KBSIII ALMADEN FINANCIAL PLAZA, LLC,
a Delaware limited liability company

and

INUVO, INC.


(a)Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (i) Tenant is the Tenant originally
named herein, (ii) Tenant actually occupies all of the Premises initially
demised under this Lease and any space added to the Premises, and (iii) no event
of default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of three (3) years (such additional term is hereinafter
called the “Extension Term”) commencing on the day following the expiration of
the Lease Term (hereinafter referred to as the “Commencement Date of the
Extension Term”). Tenant shall give Landlord notice (hereinafter called the
“Extension Notice”) of its election to extend the term of the Lease Term at
least nine (9) months, but not more than twelve (12) months, prior to the
scheduled expiration date of the Lease Term.
(a)The Basic Annual Rent payable by Tenant to Landlord during the Extension Term
shall be the Fair Market Rent, as defined and determined pursuant to
Paragraph (c), Paragraph (d), and Paragraph (e) below.
(b)    The term “Fair Market Rent” shall mean the Basic Annual Rent, expressed
as an annual rent per square foot of Rentable Area, which Landlord would have
received from leasing the Premises for the Extension Term to an unaffiliated
person which is not then a tenant in the Project, assuming that such space were
to be delivered in “as-is” condition, and taking into account the rental which
such other tenant would most likely have paid for such premises, including
market escalations. Fair Market Rent shall not be reduced by reason of any costs
or expenses saved by Landlord by reason of Landlord’s not having to find a new
tenant for the Premises (including without limitation brokerage commissions,
cost of improvements necessary to prepare the space for such tenant’s occupancy,
rent concession, or lost rental income during any vacancy period). Fair Market
Rent means only the rent component defined as Basic Annual Rent in the Lease and
does not include reimbursements and payments by Tenant to Landlord with respect
to operating expenses and other items payable or reimbursable by Tenant under
the Lease. In addition to its obligation to pay Basic Annual Rent (as determined
herein), Tenant shall continue to pay and reimburse Landlord as set forth in the
Lease with respect to such operating expenses and other items with respect to
the Premises during the Extension Term. The arbitration process described below
shall be limited to the determination of the Basic Annual Rent and shall not
affect or otherwise reduce or modify the Tenant’s obligation to pay or reimburse
Landlord for such operating expenses and other reimbursable items.
(c)    Landlord shall notify Tenant of its determination of the Fair Market Rent
(which shall be made in Landlord’s sole discretion) for the Extension Term, and
Tenant shall advise Landlord of any objection within twenty (20) days of receipt
of Landlord’s notice. Failure to respond within the twenty (20) day period shall
constitute Tenant’s acceptance of such Fair Market Rent. If Tenant objects,
Landlord and Tenant shall commence negotiations to attempt to agree upon the
Fair Market Rent within thirty (30) days of Landlord’s receipt of Tenant’s
notice. If the parties cannot agree, each acting in good faith but without any
obligation to agree, then the Lease Term shall not be extended and shall
terminate on its scheduled termination date and Tenant shall have no further
right hereunder or any remedy by reason of the parties’ failure to agree unless
Tenant or Landlord invokes the arbitration procedure provided below to determine
the Fair Market Rent.
(d)    Arbitration to determine the Fair Market Rent shall be in accordance with
the Real Estate Valuation Arbitration Rules of the American Arbitration
Association. Unless otherwise required by state law, arbitration shall be
conducted in the metropolitan area where the Project is located by a single
arbitrator unaffiliated with either party. Either party may elect to arbitrate
by sending written notice to the other party and the Regional Office of the
American Arbitration Association within five (5) days after the thirty (30) day
negotiating period provided in Paragraph (d), invoking the binding arbitration
provisions of this paragraph. Landlord and Tenant shall each submit to the
arbitrator their respective proposal of Fair Market Rent. The arbitrator must
choose between the Landlord’s proposal and the Tenant’s proposal and may not
compromise between the two or select some other amount. The cost of the
arbitration shall be paid by Landlord if the Fair Market Rent is that proposed
by Tenant and by Tenant if the Fair Market Rent is that proposed by Landlord;
and shall be borne equally otherwise. If the arbitrator has not determined the
Fair Market Rent as of the end of the Lease Term, Tenant shall pay one hundred
five percent (105%) of the Basic Annual Rent in effect under the Lease as of the
end of the Lease Term until the Fair Market Rent is determined as provided
herein. Upon such determination, Landlord and Tenant shall make the appropriate
adjustments to the payments between them.
(e)    The parties consent to the jurisdiction of any appropriate court to
enforce the arbitration provisions of this Addendum One and to enter judgment
upon the decision of the arbitrator.
(f)    Except for the Basic Annual Rent as determined above, Tenant’s occupancy
of the Premises during the Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the initial
Lease Term; provided, however, Tenant shall have no further right to extend the
Lease Term pursuant to this Addendum One or to any allowances, credits or
abatements or any options to expand, contract, terminate, renew or extend the
Lease.
(g)    If Tenant does not give the Extension Notice within the period set forth
in Paragraph (a) above, Tenant’s right to extend the Lease Term shall
automatically terminate. Time is of the essence as to the giving of the
Extension Notice and the notice of Tenant’s objection under Paragraph (d).
(h)    Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.
(i)    If the Lease is extended for the Extension Term, then Landlord shall
prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto (the
“Amendment”).
(b)    If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum One, the defined term “Lease Term” as
used in the Lease, shall be construed to include, when practicable, the
Extension Term except as provided in Paragraph (g) above.



LEASE OF PREMISES
1

BASIC LEASE PROVISIONS
1

STANDARD LEASE PROVISIONS
4

1.
TERM    4

2.
BASIC ANNUAL RENT AND SECURITY DEPOSIT    4

3.
ADDITIONAL RENT    5

4.
IMPROVEMENTS AND ALTERATIONS    10

5.
REPAIRS    11

6.
USE OF PREMISES    12

7.
UTILITIES AND SERVICES    13

8.
NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE    14

9.
FIRE OR CASUALTY    17

10.
EMINENT DOMAIN    18

11.
ASSIGNMENT AND SUBLETTING    18

12.
DEFAULT    20

13.
ACCESS; CONSTRUCTION    23

14.
BANKRUPTCY    24

15.
SUBSTITUTION OF PREMISES    24

16.
SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES    25

17.
SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY    26

18.
PARKING; COMMON AREAS    27

19.
MISCELLANEOUS    28






--------------------------------------------------------------------------------





LIST OF EXHIBITS




Exhibit A-1
Floor Plan(s)

Exhibit A-2
Legal Description of the Project

Exhibit A-3
Rentable Area

Exhibit B
Work Letter

Exhibit B-1
Depiction of Tenant Improvements

Exhibit C
Utilities and Services

Exhibit D
Building Rules and Regulations

Exhibit E
Form Estoppel Certificate

Exhibit F
Tenant Commencement Certificate

Exhibit G
ADA



Addendum One     One Renewal Option at Market







